Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

among

 

THE SERVICEMASTER COMPANY, LLC,

 

THE SEVERAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 


Dated as of August 1, 2018

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

1.1

 

Defined Terms

1

1.2

 

Other Definitional Provisions

43

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

45

 

 

 

 

2.1

 

Loans

45

2.2

 

Notes

45

2.3

 

Procedure for Borrowing

45

2.4

 

Repayment of Loans; Record of Loans

45

 

 

 

 

SECTION 3.

 

GENERAL PROVISIONS

46

 

 

 

 

3.1

 

Interest Rates and Payment Dates

46

3.2

 

Conversion and Continuation Options

47

3.3

 

Minimum Amounts of Sets

47

3.4

 

Optional and Mandatory Prepayments

47

3.5

 

Administrative Agent’s Fee

49

3.6

 

Computation of Interest and Fees

49

3.7

 

Inability to Determine Interest Rate

49

3.8

 

Pro Rata Treatment and Payments

50

3.9

 

Illegality

51

3.10

 

Requirements of Law

51

3.11

 

Taxes

53

3.12

 

Indemnity

56

3.13

 

Certain Rules Relating to the Payment of Additional Amounts

56

3.14

 

Defaulting Lenders

58

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

59

 

 

 

 

4.1

 

Financial Condition

59

4.2

 

No Change; Solvent

59

4.3

 

Corporate Existence; Compliance with Law

59

4.4

 

Corporate Power; Authorization; Enforceable Obligations

59

4.5

 

No Legal Bar

60

4.6

 

No Material Litigation

60

4.7

 

No Default

60

4.8

 

Ownership of Property; Liens

60

4.9

 

Intellectual Property

60

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

4.10

 

Compliance with Laws

61

4.11

 

Taxes

61

4.12

 

Federal Regulations

61

4.13

 

ERISA

61

4.14

 

[Reserved]

62

4.15

 

Investment Company Act; Other Regulations

62

4.16

 

Subsidiaries

62

4.17

 

Purpose of Loans

62

4.18

 

Environmental Matters

62

4.19

 

No Material Misstatements

63

4.20

 

Labor Matters

63

4.21

 

[Reserved]

63

4.22

 

Anti-Terrorism

63

4.23

 

Anti-Corruption

63

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

64

 

 

 

 

5.1

 

Conditions Precedent to Effectiveness

64

5.2

 

Conditions Precedent to the Term Loans

65

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

65

 

 

 

 

6.1

 

[reserved]

65

6.2

 

Certificates; Other Information

65

6.3

 

Payment of Taxes

66

6.4

 

Maintenance of Existence

66

6.5

 

Maintenance of Property; Insurance

66

6.6

 

Inspection of Property; Books and Records; Discussions

66

6.7

 

Notices

67

6.8

 

Environmental Laws

68

6.9

 

After-Acquired Real Property and Fixtures and Future Subsidiaries

68

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

68

 

 

 

 

7.1

 

Limitation on Indebtedness

68

7.2

 

Limitation on Liens

72

7.3

 

Limitation on Fundamental Changes

76

7.4

 

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

77

7.5

 

Limitation on Dividends and Other Restricted Payments

77

7.6

 

Limitation on Transactions with Affiliates

81

7.7

 

[Reserved]

82

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

7.8

 

[Reserved]

83

7.9

 

Limitation on Restrictions on Distributions from Restricted Subsidiaries

83

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

84

 

 

 

 

8.1

 

Events of Default

84

 

 

 

 

SECTION 9.

 

THE ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES

86

 

 

 

 

9.1

 

Appointment

86

9.2

 

The Administrative Agent and Affiliates

87

9.3

 

Action by Administrative Agent

87

9.4

 

Exculpatory Provisions

87

9.5

 

Acknowledgement and Representation by Lenders

88

9.6

 

Indemnity; Reimbursement by Lenders

89

9.7

 

Right to Request and Act on Instructions

89

9.8

 

[Reserved]

90

9.9

 

Guarantee Matters

90

9.10

 

Successor Agent

90

9.11

 

Withholding Tax

91

9.12

 

Other Representatives

91

9.13

 

Administrative Agent May File Proofs of Claims

91

9.14

 

Application of Proceeds

91

9.15

 

Approved Electronic Communications

92

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

92

 

 

 

 

10.1

 

Amendments and Waivers

92

10.2

 

Notices

94

10.3

 

No Waiver; Cumulative Remedies

96

10.4

 

Survival of Representations and Warranties

96

10.5

 

Payment of Expenses and Taxes

96

10.6

 

Successors and Assigns; Participations and Assignments

97

10.7

 

Adjustments; Set-off; Calculations; Computations

103

10.8

 

[Reserved]

103

10.9

 

Counterparts

103

10.10

 

Severability

103

10.11

 

Integration

103

10.12

 

GOVERNING LAW

103

10.13

 

Submission to Jurisdiction; Waivers

104

10.14

 

Acknowledgements

105

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

10.15

 

WAIVER OF JURY TRIAL

105

10.16

 

Confidentiality

105

10.17

 

[Reserved]

106

10.18

 

USA Patriot Act Notice

106

10.19

 

[Reserved]

106

10.20

 

Electronic Execution of Assignments and Certain Other Documents

106

10.21

 

[Reserved]

107

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

107

 

SCHEDULES

 

A                                                               Commitments and
Addresses

4.6                                                       Litigation

4.16                                                Subsidiaries

4.18                                                Environmental Matters

6.2                                                       Document Posting
Website

 

EXHIBITS

 

A                                                               Form of Term
Loan Note

B                                                               Form of U.S. Tax
Compliance Certificate

C                                                               Form of
Assignment and Acceptance

D                                                               Form of Closing
Certificate

E                                                                Form of
Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of August 1, 2018, among THE SERVICEMASTER COMPANY,
LLC, a Delaware limited liability company (as further defined in subsection 1.1,
the “Borrower”), the several banks and other financial institutions from time to
time party to this Agreement (as further defined in subsection 1.1, the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders hereunder (in such capacities, respectively, the “Administrative
Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“2016 Credit Agreement”:  the Amended and Restated Credit Agreement, dated as of
November 8, 2016 among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“2016 Credit Facility Obligations”: the “Credit Facility Obligations” as defined
in the 2016 Credit Agreement.

 

“2016 Effective Date”: the “Restatement Effective Date” as defined in the 2016
Credit Agreement.

 

“2016 Guarantor”: the “Guarantor” as defined in the 2016 Credit Agreement.

 

“2016 Loan Documents”: the “Loan Documents” as defined in the 2016 Credit
Agreement).

 

“2016 Loans”: the “Loans” as defined in the 2016 Credit Agreement.

 

“2016 Subsidiary Guarantee”: the “Subsidiary Guarantee” as defined in the 2016
Credit Agreement.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBOR Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBOR Rate for any day shall be
based on the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for
such one-month Interest Period, the Interpolated Screen Rate) at approximately
11:00 a.m. London time on such day.  Any change in ABR due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBOR Rate, respectively.  If ABR is being used as an
alternate rate of interest pursuant to subsection 3.7 hereof, then ABR shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.  If ABR as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in subsection 8.1(e).

 

1

--------------------------------------------------------------------------------


 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Adjusted LIBOR Rate”:  with respect to any borrowing of Eurocurrency Loans for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the higher of (a) (i) the LIBOR Rate for such
borrowing of Eurocurrency Loans in effect for such Interest Period multiplied by
(ii) the Statutory Reserve Rate and (b) 0%.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Affected Loans”:  as defined in subsection 3.9.

 

“Affected Rate”:  as defined in subsection 3.7.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”:  as defined in subsection 7.6(a).

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Amendment”:  as defined in subsection 7.9(c).

 

“Anti-Corruption Laws”:  the Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Margin”:  in respect of Term Loans (i) with respect to ABR Loans,
1.50% per annum, and (ii) with respect to Eurocurrency Loans, 2.50% per annum.

 

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated

 

2

--------------------------------------------------------------------------------


 

therein, including (a) any supplement, joinder or amendment to the Credit
Agreement and any other written communication delivered or required to be
delivered in respect of any Loan Document or the transactions contemplated
therein and (b) any financial statement, financial and other report, notice,
request, certificate and other information material; provided that “Approved
Electronic Communications” shall exclude (i) any notice pursuant to
subsection 3.4 and (ii) all notices of any Default.

 

“Approved Electronic Platform”:  as defined in subsection 9.15.

 

“Approved Fund”:  as defined in subsection 10.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms) of accounts receivable or
notes receivable arising in the ordinary course of business, or the conversion
or exchange of accounts receivable for notes receivable, (v) any Restricted
Payment Transaction, (vi) a disposition that is governed by subsection 7.3,
(vii) any Financing Disposition, (viii) any “fee in lieu” or other disposition
of assets to any Governmental Authority that continue in use by the Borrower or
any Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary
may obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business, (x) any
financing transaction with respect to property built or acquired by the Borrower
or any Restricted Subsidiary after the Effective Date, including without
limitation any sale/leaseback transaction or asset securitization, (xi) any
disposition arising from foreclosure, condemnation or similar action with
respect to any property or other assets, or exercise of termination rights under
any lease, license, concession or other agreement, or necessary or advisable (as
determined by the Borrower in good faith) in order to consummate any acquisition
of any Person, business or assets, or pursuant to buy/sell arrangements under
any joint venture or similar agreement or arrangement, (xii) any disposition of
Capital Stock, Indebtedness or other securities of an Unrestricted Subsidiary,
(xiii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), entered into in
connection with such acquisition, (xiv) a disposition of not more than 5% of the
outstanding Capital Stock of a Foreign Subsidiary that has been approved by the
Board of Directors, (xv) any disposition or series of related dispositions for
aggregate consideration not to exceed $50.0 million, (xvi) any Exempt Sale and
Leaseback Transaction, (xvii) the abandonment or other disposition of patents,
trademarks or other intellectual property that are, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole or
(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year $15.0 million.

 

“Assignee”:  as defined in subsection 10.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.

 

3

--------------------------------------------------------------------------------


 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body.  Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

“Borrower”:  The ServiceMaster Company, LLC, or any successor or assignee
permitted hereunder.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
subsection 2.3 on which the Borrower requests the Lenders to make Loans
hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with any Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments permitted by
subsection 7.5) which, in accordance with GAAP, are or should be included in
“capital expenditures”.

 

“Capital Stock”:  of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
as, and expenses in respect of which are recognized as for, a capitalized lease
for income statement reporting purposes in accordance with GAAP. The Stated
Maturity of any Capitalized Lease Obligation shall be the date of the last
payment of rent or any other amount due under the related lease.

 

“Captive Insurance Subsidiary”:  any of (a) (1)Steward Insurance Company, a
Tennessee corporation, and any successor in interest thereto and (2) Steward of
Texas, LLC, a Texas limited liability company, and any successor in interest
thereto, so long as, in each case, such Person either (x) satisfies the
requirements of clause (c) below or (y) does not enter into any new insurance
policies after the Effective Date insuring risks of any Persons other than the
Borrower and its Subsidiaries, (b) any Subsidiary of any Captive Insurance
Subsidiary referred to in clause (a) above and (c) any Subsidiary of the
Borrower that is subject to regulation as an insurance company (or any
Subsidiary thereof).

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof,
(c) time deposits, certificates of deposit or bankers’ acceptances of (i) any
Lender or any affiliate thereof or (ii) any commercial bank having capital and
surplus in excess of $500.0 million (or the foreign currency equivalent thereof
as of the date of such investment) and the commercial paper of the holding
company of which is rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in clause (c) above, (e) money market instruments, commercial paper or
other short-term obligations rated at least A-2 or the equivalent thereof by S&P
or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act, (g) investments similar to any of the foregoing
denominated in foreign currencies approved by the Board of Directors, and
(h) solely with respect to any Captive Insurance Subsidiary, any investment that
person is permitted to make in accordance with applicable law.

 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto, or
any successor to CD&R’s investment management business.

 

“CDR Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor in interest thereto, (ii) Clayton, Dubilier & Rice Fund VII
(Co-Investment), L.P., or any successor in interest thereto, (iii) CDR SVM
Co-Investor L.P., or any successor in interest thereto, (iv) CDR SVM Co-Investor
No. 2 L.P., or any successor in interest thereto, (v) CD&R Parallel Fund VII,
L.P., or any successor in interest thereto, and (vi) any Affiliate of any CDR
Investor.

 

“Change in Law”:  as defined in subsection 3.11(a).

 

“Change of Control”:  (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of (A) so long as the Borrower is a Subsidiary of any Parent,
shares of Voting Stock having more than 50% of the total voting power of all
outstanding shares of such Parent (other than a Parent that is a Subsidiary of
another Parent) and (B) if the Borrower is not a Subsidiary of any Parent,
shares of Voting Stock having more than 50% of the total voting power of all
outstanding shares of the Borrower; (ii) Holding shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Borrower (or any successor to the
Borrower permitted pursuant to subsection 7.3) or (iii) a “Change of Control” as
defined in the Senior Notes Indenture (or any indenture or other agreement
governing Refinancing Indebtedness in respect of the Senior Notes and in each
case relating to Indebtedness in an aggregate principal amount equal to or
greater than $75,000,000); as used in this paragraph “Voting Stock” shall mean
shares of Capital Stock entitled to vote generally in the election of directors.
Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Lender, such Lender’s Term Loan Commitment.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

5

--------------------------------------------------------------------------------


 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower (or
any Parent whose financial statements satisfy the Borrower’s reporting
obligations under subsection 6.1(a) or 6.1(b) of the 2016 Credit Agreement) are
available, to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that:

 

(1)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary has Incurred any Indebtedness or the
Borrower has issued any Designated Preferred Stock that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness or an
issuance of Designated Preferred Stock of the Borrower, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness or Designated Preferred Stock
as if such Indebtedness or Designated Preferred Stock had been Incurred or
issued, as applicable, on the first day of such period (except that in making
such computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

 

(2)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary has repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged any Indebtedness, or any
Designated Preferred Stock of the Borrower, that is no longer outstanding on
such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been repaid with an
equivalent permanent reduction in commitments thereunder) or a Discharge of
Designated Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma

 

6

--------------------------------------------------------------------------------


 

basis to such Discharge of Indebtedness or Designated Preferred Stock, including
with the proceeds of such new Indebtedness or such new Designated Preferred
Stock of the Borrower, as if such Discharge had occurred on the first day of
such period,

 

(3)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have disposed of any company, any
business or any group of assets constituting an operating unit of a business or
designated any Restricted Subsidiary as an Unrestricted Subsidiary (any such
disposition or designation, a “Sale”), the Consolidated EBITDA for such period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to (A) the Consolidated Interest
Expense attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged with respect to the Borrower and its continuing Restricted
Subsidiaries in connection with such Sale for such period (including but not
limited to through the assumption of such Indebtedness by another Person) plus
(B) if the Capital Stock of any Restricted Subsidiary is sold or any Restricted
Subsidiary is designated as an Unrestricted Subsidiary, the Consolidated
Interest Expense for such period attributable to the Indebtedness of such
Restricted Subsidiary to the extent the Borrower and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such Sale,

 

(4)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made an Investment in any Person that thereby becomes a Restricted
Subsidiary, or otherwise acquired any company, any business or any group of
assets constituting an operating unit of a business, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder, or designated any Unrestricted Subsidiary as a
Restricted Subsidiary (any such Investment, acquisition or designation, a
“Purchase”), Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness) as if such Purchase occurred on the
first day of such period, and

 

(5)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have Discharged any Indebtedness or made any Sale or
Purchase that would have required an adjustment pursuant to clause (2), (3) or
(4) above if made by the Borrower or a Restricted Subsidiary since the beginning
of such period, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase occurred on the first day of such period;

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under subsection
7.1(a) and in part under subsection 7.1(b), as provided in subsection
7.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to subsection 7.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under subsection 7.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under subsection 7.1(b)(xiii), subsection 7.1(b)(xiii)) or
to any Discharge of Indebtedness from the proceeds of any such Incurrence
pursuant to such subsection 7.1(b) (other than subsection 7.1(b)(xiii), if the
Incurrence of Indebtedness under subsection 7.1(b)(xiii) is being given effect
to in the calculation of the Consolidated Coverage Ratio).

 

7

--------------------------------------------------------------------------------


 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Borrower; provided that with
respect to cost savings or synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by the Borrower to be taken no
later than 18 months after the date of determination.  If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Interest Rate Agreement applicable to such Indebtedness).  If
any Indebtedness bears, at the option of the Borrower or a Restricted
Subsidiary, a rate of interest based on a prime or similar rate, a eurocurrency
interbank offered rate or other fixed or floating rate, and such Indebtedness is
being given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate.  If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees and (for purposes of calculating the Consolidated
Total Leverage Ratio) any Special Purpose Financing Expense, (iii) depreciation,
amortization (including but not limited to amortization of goodwill and
intangibles and amortization and write-off of financing costs) and all other
non-cash charges or non-cash losses, (iv) any expenses or charges related to any
Equity Offering, Investment or Indebtedness permitted by this Agreement (whether
or not consummated or incurred, and including any offering or sale of Capital
Stock to the extent the proceeds thereof were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (v) the
amount of any minority interest expense, (vi) [Reserved], (vii) interest and
investment income, (viii) the amount of loss on any Financing Disposition, and
(ix) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Borrower
or an issuance of Capital Stock of the Borrower (other than Disqualified Stock)
and excluded from the calculation set forth in subsection 7.5(a)(3), plus
(y) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of actions taken or to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable and (y) such actions have been taken or are to be
taken within 18 months after the date of determination to take such action
(which adjustments may be incremental to (but not duplicative of) pro forma
adjustments made pursuant to the proviso to the definition of “Consolidated
Coverage Ratio”, “Consolidated Secured Leverage Ratio” or “Consolidated Total
Leverage Ratio”).

 

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiaries as of such date consisting of (without duplication) Indebtedness
for borrowed money (including Purchase Money Obligations and unreimbursed
outstanding drawn amounts under-funded letters of credit); Capitalized Lease
Obligations and debt obligations evidenced by bonds, debentures, notes or
similar instruments, determined on a Consolidated basis in accordance with GAAP
(excluding items eliminated in Consolidation, and for the avoidance of doubt,
excluding Hedging Obligations), minus (ii) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
subsection 7.1(b)(ix).

 

“Consolidated Interest Expense”:  for any period,

 

(i)                                     the total interest expense of the
Borrower and its Restricted Subsidiaries to the extent deducted in calculating
Consolidated Net Income, net of any interest income of the Borrower and its
Restricted Subsidiaries, including without limitation any such interest expense
consisting of (a) interest expense attributable to Capitalized Lease
Obligations, (b) amortization of debt discount, (c) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Borrower or any Restricted Subsidiary, (d) non-cash interest
expense, (e) the interest portion of any deferred payment obligation and
(f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

 

(ii)                                  Preferred Stock dividends paid in cash in
respect of Disqualified Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary, minus

 

(iii)                               to the extent otherwise included in such
interest expense referred to in clause (i) above, amortization or write-off of
financing costs, Special Purpose Financing Expense, accretion or accrual of
discounted liabilities not constituting Indebtedness, expense resulting from
discounting of Indebtedness in conjunction with recapitalization or purchase
accounting, and any “additional interest” in respect of registration rights
arrangements for any securities, plus

 

(iv)                              dividends paid in cash on Designated Preferred
Stock pursuant to subsection 7.5(b)(xv)(A) or (B),

 

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)                                     any net income (loss) of any Person that
is not the Borrower or a Restricted Subsidiary, except that the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount actually distributed by
such Person during such period to the Borrower or a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in
clause (ii) below),

 

(ii)                                  solely for purposes of determining the
amount available for Restricted Payments under subsection 7.5(a)(3)(A), any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if
such Restricted Subsidiary is subject to restrictions, directly or

 

9

--------------------------------------------------------------------------------


 

indirectly, on the payment of dividends or the making of similar distributions
by such Restricted Subsidiary, directly or indirectly, to the Borrower by
operation of the terms of such Restricted Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its stockholders (other than
(x) restrictions that have been waived or otherwise released, (y) restrictions
pursuant to the 2016 Loan Documents, the Loan Documents, the Senior Notes, the
Senior Notes Indenture, the Existing Notes or the Existing Notes Indenture, and
(z) restrictions in effect on the Effective Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Effective Date), except that the Borrower’s equity
in the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that could have been made by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause),

 

(iii)                               any gain or loss realized upon (x) the sale,
abandonment or other disposition of any asset of the Borrower or any Restricted
Subsidiary (including pursuant to any sale/leaseback transaction) that is not
sold, abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) or (y) the disposal,
abandonment or discontinuation of operations of the Borrower or any Restricted
Subsidiary, and any income (loss) from disposed, abandoned or discontinued
operations,

 

(iv)                              any item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge (including fees, expenses and
charges associated with the Transactions and any acquisition, merger or
consolidation after the Effective Date),

 

(v)                                 the cumulative effect of a change in
accounting principles,

 

(vi)                              all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments,

 

(vii)                           any unrealized gains or losses in respect of
Currency Agreements,

 

(viii)                        any unrealized foreign currency transaction gains
or losses in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

 

(ix)                              any non-cash compensation charge arising from
any grant of stock, stock options or other equity based awards,

 

(x)                                 to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses in respect of Indebtedness or other obligations of
the Borrower or any Restricted Subsidiary owing to the Borrower or any
Restricted Subsidiary,

 

(xi)                              any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase accounting adjustments),

 

10

--------------------------------------------------------------------------------


 

(xii)                           any impairment charge or asset write-off,
including any charge or write-off related to intangible assets, long-lived
assets or investments in debt and equity securities, and any amortization of
intangibles,

 

(xiii)                        any fees and expenses (or amortization thereof),
and any charges or costs, in connection with any acquisition, Investment, Asset
Disposition, issuance of Capital Stock, issuance, repayment or refinancing of
Indebtedness, or amendment or modification of any agreement or instrument
relating to any Indebtedness (in each case, whether or not completed, and
including any such transaction consummated prior to the Effective Date),

 

(xiv)                       any accruals and reserves established or adjusted
within twelve months after the Effective Date that are established as a result
of the Transactions, and any changes as a result of adoption or modification of
accounting policies, and

 

(xv)                          to the extent covered by insurance and actually
reimbursed (or the Borrower has determined that there exists reasonable evidence
that such amount will be reimbursed by the insurer and such amount is not denied
by the applicable insurer in writing within 180 days and is reimbursed within
365 days of the date of such evidence (with a deduction in any future
calculation of Consolidated Net Income for any amount so added back to the
extent not so reimbursed within such 365-day period)), any expenses with respect
to liability or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

 

“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries.

 

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower (or any Parent whose
financial statements satisfy the Borrower’s reporting obligations under
subsection 6.1(a) or 6.1(b) of the 2016 Credit Agreement) are available,
provided that:

 

(1)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have made a Sale, the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

 

11

--------------------------------------------------------------------------------


 

(2)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

 

(3)                                 if, since the beginning of such period, any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period;

 

provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to subsection
7.2(k)(i) in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i) and clause (i) of the definition of “Maximum Incremental Facilities
Amount” and in part pursuant to one or more other clauses of subsection 7.2
(other than clause (r)), as provided in clause (x) of the second sentence of
subsection 7.2, any calculation of the Consolidated Secured Leverage Ratio,
including in the definition of “Maximum Incremental Facilities Amount,” shall
not include any such Indebtedness (and shall not give effect to any Discharge of
Indebtedness from the proceeds thereof) to the extent secured pursuant to any
such other clause of subsection 7.2 and (y) in the event that the Borrower shall
classify Indebtedness Incurred on the date of determination as secured in part
pursuant to subsection 7.2(r) and in part pursuant to one or more other clauses
of subsection 7.2 (other than clause (k)(i) in respect of Indebtedness Incurred
pursuant to subsection 7.1(b)(i) and clause (i) of the definition of “Maximum
Incremental Facilities Amount”), as provided in clause (y) of the second
sentence of subsection 7.2, any calculation of the Consolidated Secured Leverage
Ratio shall not include any such Indebtedness (and shall not give effect to any
Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of subsection 7.2.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Indebtedness”:  at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under-funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or

 

12

--------------------------------------------------------------------------------


 

similar instruments; and (in the case of any Restricted Subsidiary that is not a
Subsidiary Guarantor) Preferred Stock, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations) minus (ii) the amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower (or any Parent whose financial
statements satisfy the Borrower’s reporting obligations under subsection
6.1(a) or 6.1(b) of the 2016 Credit Agreement) are available, provided that:

 

(1)                                 if since the beginning of such period, the
Borrower or any Restricted Subsidiary shall have made a Sale, the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

 

(2)                                 if since the beginning of such period, the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period, any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

 

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to subsection 7.1(b)(xiii) (other than by reason of
subclause (2) of the proviso to such clause (xiii)) and in part pursuant to one
or more other clauses of subsection 7.1(b) and/or (unless the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) of the proviso to
subsection 7.1(b)(xiii) for purposes of calculating the Consolidated Coverage
Ratio for Incurring Indebtedness on the date of determination in part under
subsection 7.1(a)) pursuant to subsection 7.1(a) (as provided in
subsections 7.1(c)(ii) and (iii)), Consolidated Total Indebtedness shall not
include any such Indebtedness Incurred pursuant to one or more such other
clauses of subsection 7.1(b) and/or pursuant to subsection 7.1(a), and shall not
give effect to any Discharge of any Indebtedness from the proceeds of any such
Indebtedness being disregarded for purposes of the calculation of the
Consolidated Total Leverage Ratio that otherwise would be included in
Consolidated Total Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to

 

13

--------------------------------------------------------------------------------


 

any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xii).

 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Effective Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
incurred within 180 days after the making of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate
signed by a Responsible Officer on the date of Incurrence thereof.

 

“Covered Liability”:  as defined in subsection 10.22.

 

“Credit Facilities”: one or more of (i) the Senior Credit Facility and (ii) any
other facilities or arrangements designated by the Borrower, in each case with
one or more banks or other lenders or institutions providing for revolving
credit loans, term loans, receivables financings (including without limitation
through the sale of receivables to such institutions or to special purpose
entities formed to borrow from such institutions against such receivables or the
creation of any Liens in respect of such receivables in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or

 

14

--------------------------------------------------------------------------------


 

institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise). Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 

“Credit Facility Obligations”:  obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during (or that would accrue but for) the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Loan Parties under this Agreement and the other Loan Documents.

 

“Credit Parties”: each of the Administrative Agent and the Lenders.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of
subsection 8.1(e), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 8, has been satisfied.

 

“Default Notice”:  as defined in subsection 8.1(e).

 

“Defaulting Lender”:  any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

 

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower or
the applicable Parent, as the case may be, on the date of issuance thereof;
provided that the cash proceeds of such issuance shall be excluded from the
calculation set forth in subsection 7.5(a)(3)(B).

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction.  A member
of any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Lender”:  any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any controlled

 

15

--------------------------------------------------------------------------------


 

affiliate of such competitor (other than any such affiliate that is a bank,
financial institution or fund that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, notes, bonds and similar extensions of
credit or securities in the ordinary course, so long as (i) any such affiliate
is managed as to day-to-day matters (but excluding, for the avoidance of doubt,
as to strategic direction and similar matters) independently from the relevant
entity and any affiliate of the relevant entity that is not primarily engaged in
the investing activities described above, (ii) any such affiliate has in place
customary information screens between it and the relevant entity and any
affiliate of the relevant entity that is not primarily engaged in the investing
activities described above, and (iii) neither the relevant entity nor any of its
affiliates that are not primarily engaged in the investing activities described
above directs or causes the direction of the investment policies of such
entity), in each case designated in writing by the Borrower to the
Administrative Agent from time to time (which designation may be made available
to Lenders by the Administrative Agent); provided that (i) the identification of
any Person as a Disqualified Lender after the Effective Date shall not apply to
retroactively disqualify any Person that was a Lender or a participant prior to
the effectiveness of the addition of such Person as a Disqualified Lender and
(ii) any notice to the Administrative Agent adding or removing a Disqualified
Lender (x) shall be e-mailed to the Administrative Agent at
JPMDQcontact@JPMorgan.com in order for such update to be effective and (y) shall
not be effective until three Business Days after such notice is delivered to the
Administrative Agent at the address set forth in clause (x) above.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to the Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower, has total
assets of less than $2.0 million as of the last day of such period and does not
have any Indebtedness outstanding (other than Indebtedness in an aggregate
principal amount not in excess of $2.0 million); provided that the assets of all
Subsidiaries constituting Dormant Subsidiaries shall at no time exceed $10.0
million in the aggregate, the revenues of all Subsidiaries constituting Dormant
Subsidiaries for any four consecutive fiscal quarters shall at no time exceed
$10.0 million in the aggregate and the principal amount of Indebtedness of
Dormant Subsidiaries shall at no time exceed $10 million in the aggregate.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of

 

16

--------------------------------------------------------------------------------


 

this definition and is subject to the supervision of an EEA Resolution
Authority, or (c) any financial institution established in an EEA Member Country
which is a Subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision of an EEA Resolution
Authority with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”:  the date on which the conditions precedent specified in
Section 5.1 and Section 5.2 shall have been satisfied (or waived in accordance
with subsection 10.1), which date is August 1, 2018.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

17

--------------------------------------------------------------------------------


 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time; provided that for purposes of the definitions of Change of Control and
Permitted Holders, “Exchange Act” shall mean the Securities Exchange Act of 1934
as in effect on the Effective Date.

 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after July 1, 2014 or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

 

“Excluded Liability”:  any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Excluded Subsidiary”:  (a) any Special Purpose Subsidiary, (b) any Subsidiary
of a Foreign Subsidiary, (c) any Unrestricted Subsidiary, (d) any Immaterial
Subsidiary, (e) any Dormant Subsidiary, (f) any Captive Insurance Subsidiary,
(g) any Subsidiary that is prohibited by Requirement of Law or Contractual
Obligations existing on the Effective Date (or, in the case of any newly
acquired Subsidiary, in existence at the time of acquisition but not entered
into in contemplation thereof) from Guaranteeing the Credit Facility Obligations
or if Guaranteeing the Credit Facility Obligations would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received, (h) any Home
Warranty Subsidiary, (i) any Subsidiary with respect to which the Borrower and
the Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guarantee of the Credit Facility Obligations shall
be excessive in view of the benefits to be obtained by the Lenders therefrom;
(j) any Subsidiary with respect to which the provision of such guarantee of the
Credit Facility Obligations would result in material adverse tax consequences to
Holding or one of its Subsidiaries (as reasonably determined by the Borrower and
notified in writing to the Administrative Agent); (k) any Subsidiary that is a
joint venture or Non-Wholly Owned Subsidiary; (l) any Subsidiary formed solely
for the purpose of (x) becoming a Parent, or (y) merging with the Borrower in
connection with another Subsidiary becoming a Parent, in each case to the extent
such entity becomes a Parent or is merged with the Borrower within 60 days of
the formation thereof, or otherwise creating or forming a Parent; (m) any
Subsidiary that is a not-for-profit Subsidiary or (n) ServiceMaster BSC L.L.C.;
provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Senior Notes shall not be an Excluded Subsidiary.  Subject to the
proviso in the preceding sentence, any Subsidiary that fails to meet the
foregoing requirements as of the last day of the period of the most recent four
consecutive fiscal quarters for which consolidated financial statements of the
Borrower are available shall continue to be deemed an Excluded Subsidiary
hereunder until such Subsidiary becomes a 2016 Guarantor.

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
the Administrative Agent or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of the Administrative Agent or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which the Administrative Agent or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof, (c) Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and the Administrative
Agent or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from the Administrative Agent or Lender having
executed, delivered

 

18

--------------------------------------------------------------------------------


 

or performed its obligations under, or received payment under or enforced, this
Agreement or any other Loan Document and (d) Taxes imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $20.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

“Existing Credit Agreement”: the Amended and Restated Credit Agreement dated as
of November 8, 2016 among the Borrower, the lender party thereto from time to
time, JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto, as amended, supplemented, waived or otherwise modified from time to
time.

 

“Existing Notes”:  the Borrower’s 7.10% Notes due March 1, 2018, 7.45% Notes due
August 15, 2027 and 7.25% Notes due March 1, 2038, in each case issued under the
Existing Notes Indenture.

 

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Borrower and the Existing Notes
Trustee, dated as of March 2, 1998, the Fourth Supplemental Indenture thereto,
between the Borrower and the Existing Notes Trustee, dated as of August 10, 1999
and the Fifth Supplemental Indenture thereto, between the Borrower and the
Existing Notes Trustee, dated as of January 14, 2014.  For purposes of this
definition, “Existing Notes Trustee” means The Bank of New York Mellon Trust
Company, N.A., successor to Harris Trust and Savings Bank as trustee under the
Existing Notes Indenture.

 

“Facility”:  the Term Loan Commitments and the Term Loans made thereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors of the Borrower, whose determination
will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code as of the Effective Date (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable), any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“Federal District Court”:  as defined in subsection 10.13(a).

 

“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective

 

19

--------------------------------------------------------------------------------


 

Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Borrower or any Subsidiary
thereof to or in favor of any Special Purpose Entity that is not a Special
Purpose Subsidiary.

 

“Foreign Borrowing Base”: the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets (including
Cash Equivalents and Temporary Cash Investments) relating to an ownership
interest in any such securities, Indebtedness, intellectual property or
Subsidiaries.

 

“Frontdoor”: frontdoor, inc., a Delaware corporation.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
and subject to the following:  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower
(or any applicable Parent) may elect by written notice to the Administrative
Agent to so use IFRS in lieu of GAAP

 

20

--------------------------------------------------------------------------------


 

and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect from time to time and (b) for prior periods, GAAP
as defined in the first sentence of this definition.  All ratios and
computations based on GAAP contained in this Agreement shall be computed in
conformity with GAAP; provided that if any change in (or application or
operation of) GAAP as defined in the first sentence of this definition and/or,
if applicable, IFRS would cause a change in the method of calculation of any
ratio or other computation as determined in good faith by the Borrower (which
determination shall be conclusive) (an “Accounting Change”), then the Borrower
(or any applicable Parent) may at any time elect by written notice to the
Administrative Agent that such ratio or computation shall be calculated (and any
related definition shall be interpreted) as if such Accounting Change had not
occurred.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee Agreement”:  the Guarantee Agreement, dated as of August 1, 2018,
made by the Borrower and the Guarantors party thereto in favor of the
Administrative Agent, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Effective Date or thereafter Incurred) that is expressly subordinated in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Guarantors”:  the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee Agreement; individually, a
“Guarantor.”

 

“Hedging Obligations”:  of any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Holding”:  CDRSVM Holding, LLC, a Delaware limited liability company, and any
successor thereto.

 

“Holding Parent”:  ServiceMaster Global Holdings, Inc., a Delaware corporation
and any successor in interest thereto.

 

“Home Warranty Subsidiary”:  any of (a) American Home Shield Corporation, a
Delaware corporation, and any successor in interest thereto, (b) any Subsidiary
of any Home Warranty Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as a home warranty,
service contract or similar company (or any Subsidiary thereof).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

21

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 of the 2016 Credit Agreement and (b) total
consolidated assets of less than 2.5% of the total consolidated assets of the
Borrower and its Subsidiaries as of the last day of such period; provided that
(x) for purposes of subsection 6.9, any Special Purpose Subsidiary shall be
deemed to be an “Immaterial Subsidiary”, and (y) Immaterial Subsidiaries (other
than any Special Purpose Subsidiary) shall not, in the aggregate, (1) have had
revenues in excess of 10% of the total consolidated revenues of the Borrower and
its Subsidiaries during the most recently completed period of four consecutive
fiscal quarters for which financial statements have been delivered under
subsection 6.1 of the 2016 Credit Agreement or (2) have had total assets in
excess of 10% of the total consolidated assets of the Borrower and its
Subsidiaries as of the last day of such period.  “Incur”:  issue, assume, enter
into any Guarantee of, incur or otherwise become liable for; and the terms
“Incurs,” “Incurred” and “Incurrence” shall have a correlative meaning; provided
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Subsidiary at the time it
becomes a Subsidiary.  Accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness, and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, will not be deemed to be an
Incurrence of Indebtedness.  Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.  Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until such Subsidiary becomes
a 2016 Guarantor.

 

“Impacted Interest Period”: as defined in the definition of “LIBOR Rate”.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

(i)                                     the principal of indebtedness of such
Person for borrowed money;

 

(ii)                                  the principal of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,

 

(iii)                               all reimbursement obligations of such Person
in respect of letters of credit, bankers’ acceptances or other similar
instruments (the amount of such obligations being equal at any time to the
aggregate then undrawn and unexpired amount of such letters of credit, bankers’
acceptances or other instruments plus the aggregate amount of drawings
thereunder that have not then been reimbursed),

 

(iv)                              all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than one year after the date of placing such property
in final service or taking final delivery and title thereto,

 

(v)                                 all Capitalized Lease Obligations of such
Person,

 

(vi)                              the redemption, repayment or other repurchase
amount of such Person with respect to any Disqualified Stock of such Person or
(if such Person is a Subsidiary of the Borrower other than a Subsidiary
Guarantor) any Preferred Stock of such Subsidiary, but excluding,

 

22

--------------------------------------------------------------------------------


 

in each case, any accrued dividends (the amount of such obligation to be equal
at any time to the maximum fixed involuntary redemption, repayment or repurchase
price for such Capital Stock, or if less (or if such Capital Stock has no such
fixed price), to the involuntary redemption, repayment or repurchase price
therefor calculated in accordance with the terms thereof as if then redeemed,
repaid or repurchased, and if such price is based upon or measured by the fair
market value of such Capital Stock, such fair market value shall be as
determined in good faith by senior management of the Borrower, the Board of
Directors or the board of directors or other governing body of the issuer of
such Capital Stock),

 

(vii)                           all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of Indebtedness of such Person shall be
the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by the Borrower) and (B) the amount
of such Indebtedness of such other Persons,

 

(viii)                        all Guarantees by such Person of Indebtedness of
other Persons, to the extent so Guaranteed by such Person, and

 

(ix)                              to the extent not otherwise included in this
definition, net Hedging Obligations of such Person (the amount of any such
obligation to be equal at any time to the termination value of such agreement or
arrangement giving rise to such Hedging Obligation that would be payable by such
Person at such time);

 

provided that Indebtedness shall not include (x) Contingent Obligations Incurred
in the ordinary course of business or (y) for the avoidance of doubt, any
obligations in respect of operating leases.  The amount of Indebtedness of any
Person at any date shall be determined as set forth above or otherwise provided
in this Agreement, or otherwise shall equal the amount thereof that would appear
as a liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 

“Indemnified Liabilities”:  as defined in subsection 10.5.

 

“Indemnitee”:  as defined in subsection 10.5.

 

“Initial Agreement”:  as defined in subsection 7.9(c).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each month to
occur while such Term Loan is outstanding, and the final maturity date of such
Term Loan and (b) as to any Eurocurrency Loan, the last day of such Interest
Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(a)                                 initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan and ending one week or one or two months thereafter (or such
shorter period as agreed by the Borrower and all of the Lenders), as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and

 

23

--------------------------------------------------------------------------------


 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one week or one or two months thereafter (or such shorter period
as agreed by the Borrower and all of the Lenders), as selected by the Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days (or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that would otherwise
extend beyond the applicable Maturity Date shall end on the applicable Maturity
Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a scheduled payment of any Eurocurrency Loan during an
Interest Period for such Term Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Interpolated Screen Rate”:  at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for Dollars that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person.  For purposes of the definition of “Unrestricted Subsidiary”
and subsection 7.5 only, (i) “Investment” shall include the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of any Subsidiary of the Borrower at the time
that such Subsidiary is designated an Unrestricted Subsidiary, provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower
shall be deemed to

 

24

--------------------------------------------------------------------------------


 

continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the Borrower) at the time
of such transfer and (iii) for purposes of subsection 7.5(a)(3)(C) the amount
resulting from the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be the Fair Market Value of the Investment in such Unrestricted
Subsidiary at the time of such redesignation (excluding the amount of such
Investment then outstanding pursuant to clause (xv) or (xviii) of the definition
of the term “Permitted Investment” or subsections 7.5(b)(vii) or (xvi)). 
Guarantees shall not be deemed to be Investments.  The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment; provided that, to the extent that the amount of Restricted
Payments outstanding at any time pursuant to subsection 7.5(a) is so reduced by
any portion of any such amount or value that would otherwise be included in the
calculation of Consolidated Net Income, such portion of such amount or value
shall not be so included for purposes of calculating the amount of Restricted
Payments that may be made pursuant to subsection 7.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Investment Holding”:  CDRSVM Investment Holding, LLC, a Delaware limited
liability company, and any successor thereto.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including the
Administrative Agent in its capacity as Lender) to make available its portion of
any Incurrence of Loans, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (b) the failure of any
Lender (including the Administrative Agent in its capacity as Lender) to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, (c) a Lender (including the Administrative
Agent in its capacity as Lender) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations hereunder,
(d) a Lender (including the Administrative Agent in its capacity as Lender) has
failed, within 10 Business Days after request by the Administrative Agent, to
confirm that it will comply with its funding obligations hereunder (provided
that such Lender Default pursuant to this clause (d) shall cease to be a Lender
Default upon receipt of such confirmation by the Administrative Agent) or
(e) the Administrative Agent or a Lender has admitted in writing that it is
insolvent or the Administrative Agent or Lender becomes subject to a
Lender-Related Distress Event.

 

25

--------------------------------------------------------------------------------


 

“Lender-Related Distress Event”:  with respect to the Administrative Agent,
Lender or direct or indirect parent company of the Administrative Agent or
Lender (each, a “Distressed Person”), a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt,
or such Distressed Person has become the subject of a Bail-in Action; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in the
Administrative Agent or Lender or any person that directly or indirectly
controls the Administrative Agent or Lender by a Governmental Authority or an
instrumentality thereof.

 

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Loans available to the
Borrower; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 10.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

 

“LIBOR Rate”: with respect to any Eurocurrency Loans for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBOR Rate shall be the Interpolated
Screen Rate.

 

“LIBOR Screen Rate”: for any day and time, with respect to any Eurocurrency
Loans for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBOR Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Limited Condition Transaction”:  (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing, (y) any redemption,
repurchase, defeasance, satisfaction and

 

26

--------------------------------------------------------------------------------


 

discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or prepayment.

 

“Loan Documents”:  this Agreement, any Notes and the Guarantee Agreement, each
as amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”:  Holding, the Borrower and each Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor; individually, a “Loan Party”.  No
Excluded Subsidiary shall be a Loan Party.

 

“Loans”:  the Term Loans.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

 

“Management Agreements” means, collectively, (i) the Amended and Restated
Indemnification Agreement, dated as of November 23, 2009, among Holding Parent
and the Borrower and CD&R and each CD&R Investor party thereto, (ii) the Amended
and Restated Indemnification Agreements, each dated as of March 19, 2010, among
Holding Parent and the Borrower and each of (a) BAS Capital Funding Corporation,
Banc of America Capital Investors V, L.P., BACSVM-A, L.P. and affiliates
thereof, (b) 2007 Co-Investment Portfolio, L.P. (formerly known as Citigroup
Capital Partners II 2007 Citigroup Investment, L.P.), Citigroup Capital
Partners II Employee Master Fund, L.P., StepStone Capital Partners II
Onshore, L.P. (formerly known as Citigroup Capital Partners II Onshore, L.P.),
StepStone Capital Partners II Cayman Holdings, L.P. (formerly known as Citigroup
Capital Partners II Cayman Holdings, L.P.) and StepStone Co-Investment
(ServiceMaster) LLC (formerly known as CPE Co Investment (ServiceMaster) LLC)
and (c) JPMorgan Chase Funding Inc. (formerly known as J.P. Morgan Ventures
Corporation), or Affiliates thereof, respectively, and (iii) any other agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent or any of its Subsidiaries
(or any of their respective predecessors); in each case in clauses (i) through
(iii) as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof and of this Agreement.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

 

27

--------------------------------------------------------------------------------


 

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for inheritance from other Management Investors, as determined
in good faith by the Borrower, which determination shall be conclusive) or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of capital stock of the Borrower or any direct or
indirect parent company on the date of declaration of the relevant dividend
multiplied by (ii) the arithmetic mean of the closing prices per share of such
capital stock on the New York Stock Exchange (or, if the primary listing of such
capital stock is on another exchange, on such other exchange) for the
30 consecutive trading days immediately preceding the date of declaration of
such dividend.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents, in each case taken as a whole.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.

 

“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: September 30, 2018.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (or
on the date of the initial commitment to lend such additional amount after
giving pro forma effect to the Incurrence of the entire committed amount of such
amount), the Consolidated Secured Leverage Ratio shall not exceed 3.75:1.00 (as
set forth in a certificate of a Responsible Officer of the Borrower delivered to
the Administrative Agent at the time of

 

28

--------------------------------------------------------------------------------


 

such Incurrence, together with calculations demonstrating compliance with such
ratio (amounts Incurred pursuant to this clause (i), the “Ratio Incremental
Facility”) (it being understood that (A) if pro forma effect is given to the
entire committed amount of any such additional amount on the date of initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness, such committed amount may thereafter
be borrowed and reborrowed in whole or in part, from time to time, without
further compliance with this clause (i) and (B) for purposes of so calculating
the Consolidated Secured Leverage Ratio under this clause (i), any additional
amount Incurred pursuant to this clause (i) shall be treated as if such amount
is Consolidated Secured Indebtedness, regardless of whether such amount is
actually secured)) or (ii) not to exceed $600,000,000 (excluding any amount
Incurred in accordance with the preceding clause (i)) (amounts Incurred pursuant
to this clause (ii), the “Cash Capped Incremental Facility”); provided that
(x) at the Borrower’s option, capacity under the Ratio Incremental Facility
shall be deemed to be used before capacity under the Cash Capped Incremental
Facility and (y) any Indebtedness incurred under the Cash Capped Incremental
Facility shall be reclassified, as the Borrower may elect from time to time, as
having been incurred under the Ratio Incremental Facility if the Borrower meets
the applicable Consolidated Secured Leverage Ratio under the Ratio Incremental
Facility at such time, on a pro forma basis.  For purposes of any determination
of the “Maximum Incremental Facilities Amount,” the principal amount of
Indebtedness outstanding under clause (i) or (ii) of this definition shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, an amount equal to the cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, as a consequence of such Asset Disposition or Recovery
Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with subsection 7.4 of the 2016 Credit
Agreement), (ii) all payments made, and all installment payments required to be
made, on any Indebtedness (other than Indebtedness secured by Liens that are
required by the express terms of the 2016 Credit Agreement to be pari passu with
or junior to the Liens on the collateral securing the 2016 Credit Facility
Obligations) (x) that is secured by any assets subject to such Asset Disposition
or involved in such Recovery Event, in accordance with the terms of any Lien
upon such assets, or (y) that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition or Recovery Event, including but not
limited to any payments required to be made to increase borrowing availability
under any revolving credit facility, (iii) all distributions and other payments
required to be made to minority interest holders in Subsidiaries or joint
ventures as a result of such Asset Disposition or Recovery Event, or to any
other Person (other than the Borrower or a Restricted Subsidiary) owning a
beneficial interest in the assets disposed of in such Asset Disposition or
subject to such Recovery Event, (iv) any liabilities or obligations associated
with the assets disposed of in such Asset Disposition or involved in such
Recovery Event and retained, indemnified or insured by the Borrower or any
Restricted Subsidiary after such Asset Disposition or Recovery Event, including
without limitation pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations

 

29

--------------------------------------------------------------------------------


 

associated with such Asset Disposition or Recovery Event, (v) in the case of an
Asset Disposition the amount of any purchase price or similar adjustment
(x) claimed by any Person to be owed by the Borrower or any Restricted
Subsidiary, until such time as such claim shall have been settled or otherwise
finally resolved, or (y) paid or payable by the Borrower or any Restricted
Subsidiary, in either case in respect of such Asset Disposition, (vi) in the
case of any Recovery Event, any amount thereof that constitutes or represents
reimbursement or compensation for any amount previously paid by Borrower or any
of its Subsidiaries and (vii) in the case of any Asset Disposition by, or
Recovery Event relating to any asset of, the Borrower or any Restricted
Subsidiary that is not a Subsidiary Guarantor, any amount of proceeds from such
Asset Disposition or Recovery Event to the extent (x) subject to any restriction
on the transfer thereof directly or indirectly to the Borrower, including by
reason of applicable law or agreement (other than any agreement entered into
primarily for the purpose of imposing such a restriction) or (y) in the good
faith determination of the Borrower (which determination shall be conclusive),
the transfer thereof directly or indirectly to the Borrower could reasonably be
expected to give rise to or result in (A) any violation of applicable law,
(B) any liability (criminal, civil, administrative or other) for any of the
officers, directors or shareholders of the Borrower, any Restricted Subsidiary
or any Parent, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Borrower or any Restricted
Subsidiary, (D) any material risk of any such violation or liability referred to
in any of the preceding clauses (A), (B) and (C), (E) any adverse tax
consequence for the Borrower, any Restricted Subsidiary or any Parent, or
(F) any cost, expense, liability or obligation (including, without limitation,
any Tax) other than routine and immaterial out-of-pocket expenses.

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness by, the Borrower or any Subsidiary by the
Borrower or any Subsidiary, or any capital contribution, means the cash proceeds
of such issuance, sale, contribution or Incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance, sale, contribution or Incurrence and net of taxes
paid or payable as a result thereof.

 

“New York Courts”:  as defined in subsection 10.13(a).

 

“New York Supreme Court”:  as defined in subsection 10.13(a).

 

“Non-Consenting Lender”:  as defined in subsection 10.1(g).

 

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Wholly Owned Subsidiary”:  each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”:  as defined in subsection 2.2(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds

 

30

--------------------------------------------------------------------------------


 

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“OFAC”:  as defined in subsection 4.22.

 

“Other Representatives”:  JPMorgan Chase Bank, N.A., in its capacity as Lead
Arranger and Bookrunner.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

 

“Parent”:  any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent,
Holding, Investment Holding or any Other Parent and of which the Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Effective Date that is designated by the Borrower
as an “Other Parent”, provided that either (x) immediately after the Borrower
first becomes a Subsidiary of such Person, more than 50% of the Voting Stock of
such Person shall be held by one or more Persons that held more than 50% of the
Voting Stock of a Parent of the Borrower immediately prior to the Borrower first
becoming such Subsidiary or (y) such Person shall be deemed not to be an Other
Parent for the purpose of determining whether a Change of Control shall have
occurred by reason of the Borrower first becoming a Subsidiary of such Person.

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Borrower or any Subsidiary
thereof, (iii) indemnification obligations of any Parent owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person, or obligations in
respect of director and officer insurance (including

 

31

--------------------------------------------------------------------------------


 

premiums therefor), (iv) other administrative and operational expenses of any
Parent incurred in the ordinary course of business, and (v) fees and expenses
incurred by any Parent in connection with any offering of Capital Stock or
Indebtedness, (w) which offering is not completed, or (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or a Restricted Subsidiary, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed.

 

“Participant”:  as defined in subsection 10.6(c).

 

“Participant Register”:  as defined in subsection 10.6(c).

 

“Patriot Act”:  as defined in subsection 10.18.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Pension Act”:  the Pension Protection Act of 2006, as it presently exists or as
it may be amended from time to time.

 

“Permitted Holders”:  any of the following:  (i) any of the Management
Investors, and any of their respective Affiliates and (ii) any Person acting in
the capacity of an underwriter in connection with a public or private offering
of Capital Stock of any Parent or the Borrower.

 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)                                     (x) a Restricted Subsidiary, (y) the
Borrower, or (z) a Person that will, upon the making of such Investment, become
a Restricted Subsidiary (and any Investment held by such Person that was not
acquired by such Person in contemplation of so becoming a Restricted
Subsidiary);

 

(ii)                                  another Person if as a result of such
Investment such other Person is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary (and, in each case, any Investment
held by such other Person that was not acquired by such Person in contemplation
of such merger, consolidation or transfer);

 

(iii)                               Temporary Cash Investments, Investment Grade
Securities or Cash Equivalents;

 

(iv)                              receivables owing to the Borrower or any
Restricted Subsidiary, if created or acquired in the ordinary course of
business;

 

(v)                                 any securities or other Investments received
as consideration in, or retained in connection with, sales or other dispositions
of property or assets, including Asset Dispositions made in compliance with
subsection 7.4;

 

32

--------------------------------------------------------------------------------


 

(vi)                              securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Borrower or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)                           Investments in existence or made pursuant to
legally binding written commitments in existence on the Effective Date;

 

(viii)                        Currency Agreements, Interest Rate Agreements,
Commodities Agreements and related Hedging Obligations, which obligations are
Incurred in compliance with subsection 7.1;

 

(ix)                              pledges or deposits (x) with respect to leases
or utilities provided to third parties in the ordinary course of business or
(y) otherwise described in the definition of “Permitted Liens” or made in
connection with Liens permitted under subsection 7.2;

 

(x)                                 (1) Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition (described in
clause (i) of the definition thereof) by or to or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent;
provided that if such Parent receives cash from the relevant Special Purpose
Entity in exchange for such note, an equal cash amount is contributed by any
Parent to the Borrower;

 

(xi)                              bonds secured by assets leased to and operated
by the Borrower or any Restricted Subsidiary that were issued in connection with
the financing of such assets so long as the Borrower or any Restricted
Subsidiary may obtain title to such assets at any time by paying a nominal fee,
canceling such bonds and terminating the transaction;

 

(xii)                           [reserved];

 

(xiii)                        any Investment to the extent made using Capital
Stock of the Borrower (other than Disqualified Stock) or Capital Stock of any
Parent, as consideration;

 

(xiv)                       Management Advances;

 

(xv)                          Investments in Related Businesses in an aggregate
amount outstanding at any time not to exceed the greater of $225.0 million and
16.0% of Consolidated Tangible Assets;

 

(xvi)                       any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
subsection 7.6(b) (except transactions described in clauses (i), (v) and
(vi) thereof), including any Investment pursuant to any transaction described in
clause (ii) of such subsection (b) (whether or not any Person party thereto is
at any time an Affiliate of the Borrower);

 

(xvii)                    any Investment (1) by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Borrower or its
Subsidiaries or (2) by any Home Warranty Subsidiary in connection with its
provision of home warranty, service contract or similar contracts or policies on
behalf of the Borrower or its Subsidiaries, in each case which Investment is
made in the ordinary course of business of such Captive Insurance Subsidiary or
such Home Warranty

 

33

--------------------------------------------------------------------------------


 

Subsidiary, as the case may be, or by reason of applicable law, rule, regulation
or order, or is required or approved by any regulatory authority having
jurisdiction over such Captive Insurance Subsidiary or such Home Warranty
Subsidiary or their respective businesses, as applicable; and

 

(xviii)                 other Investments in an aggregate amount outstanding at
any time not to exceed the greater of $225.0 million and 16.0% of Consolidated
Tangible Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or
subsection 7.5(b)(vii), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or subsection 7.5(b)(vii), as applicable (and, in the
case of the foregoing clause (A), for so long as such Person continues to be a
Restricted Subsidiary unless and until such Person is merged or consolidated
into, or transfers or conveys all or substantially all its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

 

“Permitted Payment”:  as defined in subsection 7.5(b).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over shares of Capital Stock of any other class of such
corporation or company.

 

“Prime Rate”:  the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

34

--------------------------------------------------------------------------------


 

“Rating Agencies”:  collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the applicable security or instrument publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries constituting collateral
securing the 2016 Credit Facility giving rise to Net Available Cash to the
Borrower or such Restricted Subsidiary, as the case may be, in excess of $20.0
million, to the extent that such settlement or payment does not constitute
reimbursement or compensation for amounts previously paid by the Borrower or any
Restricted Subsidiary in respect of such casualty or condemnation.

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”:  as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness (or unutilized commitment in respect of Indebtedness) existing on
the Effective Date or Incurred (or established) in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of the Borrower or of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness, and
Indebtedness Incurred pursuant to a commitment that refinances any Indebtedness
or unutilized commitment; provided that

 

(1)                                 if the Indebtedness being refinanced is
Subordinated Obligations or Guarantor Subordinated Obligations, the Refinancing
Indebtedness has a final Stated Maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or greater than the final Stated
Maturity of the Indebtedness being refinanced (or if shorter, the Term Loans),

 

(2)                                 such Refinancing Indebtedness is Incurred in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of (x) the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced,
plus (y) an amount equal to any unutilized commitment relating to the
Indebtedness being refinanced or otherwise then outstanding under the financing
arrangement being refinanced to the extent the unutilized commitment being
refinanced could be drawn in compliance with subsection 7.1 immediately prior to
such refinancing plus (z) fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with such Refinancing Indebtedness, and

 

(3)                                 Refinancing Indebtedness shall not include
(x) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness of the Borrower or a Subsidiary Guarantor that
could not have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.

 

35

--------------------------------------------------------------------------------


 

“Refunding Capital Stock”:  as defined in subsection 7.5(b).

 

“Register”:  as defined in subsection 10.6(b).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Effective Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent, or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under
subsection 7.5, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes of a Parent attributable (1) to any taxable period (or
portion thereof) ending on or prior to the Effective Date and incurred in
connection with the Transactions, or (2) to any Parent’s receipt of (or
entitlement to) any payment in connection with the Transactions, including any
payment received after the Effective Date pursuant to any agreement related to
the Transactions or (z) any other federal, state, foreign, provincial or local
taxes measured by income for which any Parent is liable, up to an amount not to
exceed, with respect to federal taxes, the amount of any such taxes that the
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated basis as if the Borrower had filed a
consolidated return on behalf of an affiliated group (as defined in Section 1504
of the Code or an analogous provision of state, local or foreign law) of which
it were the common parent, or with respect to state, foreign, provincial or
local taxes, the amount of any such taxes that the Borrower and its Subsidiaries
would have been required to pay on a separate company basis, or on a
consolidated, combined, unitary or affiliated basis as if the Borrower had filed
a consolidated, combined, unitary or affiliated return on behalf of an
affiliated group consisting only of the Borrower and its

 

36

--------------------------------------------------------------------------------


 

Subsidiaries (in each case, reduced by any such taxes paid directly by the
Borrower or its Subsidiaries).  Taxes include all interest, penalties and
additions related thereto.

 

“RemainCo”: ServiceMaster Global Holdings, Inc., a Delaware corporation.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

 

“Required Lenders”:  Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that Term Loans held or deemed held by Defaulting
Lenders shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.  For all purposes of this Agreement, the term “Responsible Officer”
shall mean a Responsible Officer of the Borrower unless the context otherwise
requires.

 

“Restricted Payment”:  as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

37

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“SEC”:  the Securities and Exchange Commission.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Senior Credit Facility”:  the collective reference to this Agreement, the Loan
Documents, the 2016 Credit Agreement, any 2016 Loan Documents, any notes and
letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement, document or instrument expressly provides that it is not intended to
be and is not a Senior Credit Facility hereunder).  Without limiting the
generality of the foregoing, the term “Senior Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

 

“Senior Notes”:  the Borrower’s 5.125% Senior Notes due 2024, issued under the
Senior Notes Indenture.

 

“Senior Notes Indenture”:  the Indenture, dated as of November 8, 2016, by and
among the Borrower, the Subsidiaries of the Borrower party thereto, and
Wilmington Trust, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Set”:  the collective reference to Eurocurrency Loans, the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date.

 

“Settlement Service”:  as defined in subsection 10.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency”:  with respect to the Borrower and its Subsidiaries on
a consolidated basis after giving effect to the Transactions on the Effective
Date means (i) the Fair Value and Present Fair Salable Value of the assets of
the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Borrower and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature
(all capitalized terms used in this definition (other than “Borrower”,
“Effective Date”, “Subsidiary” and “Transactions”, which have the meanings set
forth in this Agreement) shall have the meaning assigned to such terms in the
form of solvency certificate attached hereto as Exhibit E).

 

38

--------------------------------------------------------------------------------


 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets.

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Spin-Off”: the distribution by RemainCo, on a pro rata basis, of at least 80%
of the outstanding shares of common stock of Frontdoor owned by RemainCo to the
holders of common shares of RemainCo on the Spin-Off Record Date.

 

“Spin-Off Record Date”: the close of business on the date to be determined by
the Board of Directors of RemainCo as the record date for determining holders of
shares of common stock of RemainCo entitled to receive shares of common stock of
Frontdoor pursuant to the Spin-Off.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable,

 

39

--------------------------------------------------------------------------------


 

including pursuant to any mandatory redemption provision (but excluding any
provision providing for the repurchase or repayment of such Indebtedness at the
option of the holder thereof upon the happening of any contingency).

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentage shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loans pursuant to a written
agreement.

 

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan Documents provided pursuant to the Guarantee Agreement.

 

“Subsidiary Guarantor”:  (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guarantee
pursuant to subsection 6.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower or constitutes an Excluded Subsidiary, in each case,
in accordance with the terms and provisions hereof, (b) is designated an
Unrestricted Subsidiary pursuant to the terms of this Agreement or (c) is
released from all of its obligations under the Subsidiary Guarantee in
accordance with terms and provisions thereof and (y) each other Subsidiary of
the Borrower which the Borrower causes to execute and deliver a Subsidiary
Guarantee pursuant to the last sentence of subsection 6.9 or otherwise, in each
case, unless and until such time as the respective Subsidiary Guarantor
(a) ceases to constitute a Subsidiary of the Borrower or (unless otherwise
agreed in writing by the Borrower at such time) constitutes an Excluded
Subsidiary, in each case, in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guarantee in accordance with terms and provisions thereof.

 

“Successor Company”:  as defined in subsection 7.3(a)(i).

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of July 24, 2007,
among the Borrower, Holding, Investment Holding and Holding Parent and any
substantially comparable successor agreement (as determined by the Borrower in
good faith, which determination shall be conclusive) between the Borrower and
any Parent, in each case, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

40

--------------------------------------------------------------------------------


 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of The European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Borrower or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Borrower or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95% of their
assets in securities of the type described in clauses (i) - (vi) above (which
funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act and (ix) similar investments approved by the Board of Directors in
the ordinary course of business.

 

“Term Loan”: as defined in subsection 2.1(a).

 

41

--------------------------------------------------------------------------------


 

“Term Loan Commitment”:  the commitment of a Lender to make or otherwise fund a
Term Loan pursuant to subsection 2.1(a)(i) in an aggregate amount not to exceed
at any one time outstanding the amount set forth opposite such Lender’s name on
Schedule A under the heading “Term Loan Commitment”; collectively as to all
Lenders, the “Term Loan Commitments.”  The aggregate amount of the Term Loan
Commitments as of the Effective Date is $1,000,000,000.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage which
(a) such Lender’s then outstanding Term Loans (if any) and such Lender’s unused
Term Loan Commitments (if any) then outstanding constitutes of (b) the aggregate
outstanding Term Loans (if any) of all Lenders then outstanding and aggregate
unused Term Loan Commitments of all Lenders (if any) then outstanding.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Transactions”:  collectively, any or all of the following:  (i) the entry into
this Agreement and the other Loan Documents to be entered into on the Effective
Date and the Incurrence of Indebtedness hereunder by the Borrower and its
Subsidiaries and (ii) the payment of fees and expenses related to any of the
foregoing.

 

“Transferee”:  any Participant or Assignee.

 

“Treasury Capital Stock”:  as defined in subsection 7.5(b).

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Unrestricted Cash”:  as defined in the 2016 Credit Agreement.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided that (A) such designation was made at or prior to the Effective Date,
or (B) the Subsidiary to be so designated has total consolidated assets of
$1,000 or less or (C) if such Subsidiary has consolidated assets greater than
$1,000, then such designation would be permitted under subsection 7.5.  The
Board of Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that immediately after giving effect to such designation
(x) the Borrower could Incur at least $1.00 of additional Indebtedness under
subsection 7.1(a) or (y) the Consolidated Coverage Ratio would be greater than
it was immediately prior to giving effect to such designation or (z) such
Subsidiary shall be a Special Purpose Subsidiary with no Indebtedness
outstanding other than Indebtedness that can be Incurred (and upon such
designation shall be

 

42

--------------------------------------------------------------------------------


 

deemed to be Incurred and outstanding) pursuant to subsection 7.1(b).  Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a copy of the
resolution of the Board of Directors giving effect to such designation and a
certificate signed by a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

 

“Voting Stock”:  as defined in the definition of “Change of Control”.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes, any other Loan Document or any
certificate or other document made or delivered pursuant hereto.

 

(b)                                 As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
if not expressly followed by such phrase or the phrase “but not limited to.”

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires: 
(i) “or” is not exclusive; (ii) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP; and
(iii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

 

(f)                                   Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

(g)                                  In connection with any action being taken
in connection with a Limited Condition Transaction, for purposes of determining
compliance with any provision of this Agreement which requires

 

43

--------------------------------------------------------------------------------


 

that no Default, Event of Default or specified Event of Default, as applicable,
has occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Default, Event of Default or specified Event of Default, as
applicable, exists on the date the definitive agreements for such Limited
Condition Transaction are entered into or irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock is given.  For the avoidance of doubt, if
the Borrower has exercised its option under the first sentence of this
clause (g), and any Default, Event of Default or specified Event of Default, as
applicable, occurs following the date the definitive agreements for the
applicable Limited Condition Transaction were entered into or irrevocable notice
of redemption, repurchase, defeasance, satisfaction and discharge or repayment
of Indebtedness, Disqualified Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default or specified Event of Default, as applicable, shall be deemed to not
have occurred or be continuing for purposes of determining whether any action
being taken in connection with such Limited Condition Transaction is permitted
hereunder.

 

(h)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
Coverage Ratio, the Consolidated Secured Leverage Ratio or the Consolidated
Total Leverage Ratio; or

 

(ii)                                  testing baskets set forth in this
Agreement (including baskets measured as a percentage of Consolidated Tangible
Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given, as applicable (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any Incurrence or Discharge of Indebtedness and the use of
proceeds of such Incurrence) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with.  For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of the
Borrower or the Person subject to such Limited Condition Transaction or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios or amounts will not be
deemed to have been exceeded as a result of such fluctuations.  If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, basket or amount with
respect to the Incurrence of Indebtedness or Liens, or the making of Restricted
Payments, Asset Dispositions, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower or the designation of
an Unrestricted Subsidiary on or following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio, basket or amount shall be calculated on a pro forma
basis assuming such Limited Condition Transaction and other transactions in
connection

 

44

--------------------------------------------------------------------------------


 

therewith (including any Incurrence or Discharge of Indebtedness and the use of
proceeds thereof) have been consummated.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                               Loans.  (a) Subject to the terms and
conditions hereof, each Lender holding a Term Loan Commitment severally agrees
to make, in Dollars, in a single draw on the Effective Date, one or more term
loans (each, a “Term Loan”) to the Borrower in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name in Schedule A hereto
under the heading “Term Loan Commitment”, as such amount may be adjusted or
reduced pursuant to the terms hereof.

 

(b)                                 The Term Loans, except as hereinafter
provided, shall, at the option of the Borrower, be Incurred and maintained as,
and/or converted into, ABR Loans or Eurocurrency Loans.

 

Once repaid, the Term Loans Incurred hereunder may not be reborrowed.  On the
Effective Date (after giving effect to the Incurrence of Term Loans on such
date), the Term Loan Commitment of each Lender shall terminate.

 

2.2                               Notes.  (a) The Borrower agrees that, upon the
request to the Administrative Agent by any Lender made on or prior to the
Effective Date or in connection with any assignment pursuant to subsection
10.6(b), in order to evidence such Lender’s Loan, the Borrower will execute and
deliver to such Lender a promissory note substantially in the form of Exhibit A
(as amended, supplemented, replaced or otherwise modified from time to time, a
“Note”), with appropriate insertions therein as to payee, date and principal
amount, payable to such Lender and in a principal amount equal to the unpaid
principal amount of the applicable Loans made (or acquired by assignment
pursuant to subsection 10.6(b)) by such Lender to the Borrower.  Each Note shall
be payable as provided in subsection 2.2(b) and provide for the payment of
interest in accordance with subsection 3.1.

 

(b)                                 The aggregate Term Loans of all Lenders
shall be payable on the Maturity Date.

 

2.3                               Procedure for Borrowing.  The Borrower shall
give the Administrative Agent notice specifying the amount of the Term Loans to
be borrowed and the proposed Borrowing Date (which notice must have been
received by the Administrative Agent, (a) not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, the date of the proposed borrowing, in each case, unless otherwise agreed
by the Administrative Agent).  Upon receipt of such notice the Administrative
Agent shall promptly notify each applicable Lender thereof.  Each Lender having
a Term Loan Commitment will make the amount of its pro rata share of the Term
Loan Commitments available, in each case for the account of the Borrower at the
office of the Administrative Agent specified in subsection 10.2 prior to 12:00
P.M., New York City time (or, if the time period for the Borrower’s delivery of
notice was extended, such later time as agreed to by the Borrower and the
Administrative Agent in its reasonable discretion, but in no event less than one
hour following notice), on the Effective Date in funds immediately available to
the Administrative Agent.  The Administrative Agent shall on such date credit
the account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

2.4                               Repayment of Loans; Record of Loans.  (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender made to the Borrower, on the Maturity Date (or such earlier date on
which the Term Loans become due and payable pursuant to Section 8).  The
Borrower hereby further

 

45

--------------------------------------------------------------------------------


 

agrees to pay interest on the unpaid principal amount of such Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in subsection 3.1.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to subsection 10.6(b), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder,
the Type thereof and each Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
applicable Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to subsection 2.4(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

 

SECTION 3.                            GENERAL PROVISIONS.

 

3.1                               Interest Rates and Payment Dates.  (a) Each
Eurocurrency Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Adjusted LIBOR Rate
determined for such day plus the Applicable Margin in effect for such day (or at
such other lower rate per annum as agreed by the Borrower and all of the
Lenders).

 

(b)                                 Each ABR Loan shall bear interest for each
day that it is outstanding at a rate per annum equal to the ABR for such day
plus the Applicable Margin in effect for such day (or at such other lower rate
per annum as agreed by the Borrower and all of the Lenders).

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any other amount
payable hereunder shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the relevant foregoing provisions of
this subsection 3.1 plus 2.00%, (y) in the case of overdue interest, the rate
that would be otherwise applicable to principal of the related Loan pursuant to
the relevant foregoing provisions of this subsection 3.1 (other than clause
(x) above) plus 2.00% and (z) in the case of other amounts, the rate described
in paragraph (b) of this subsection 3.1 for ABR Loans plus 2.00%, in each case
from the date of such non-payment until such amount is paid in full (after as
well as before judgment); provided that (1) no amount shall be payable pursuant
to this subsection 3.1(c) to a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (2) no amounts shall accrue pursuant to this subsection
3.1(c) on any overdue amount or other amount payable to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this subsection shall be payable from time to time on demand.

 

46

--------------------------------------------------------------------------------


 

(e)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

3.2                               Conversion and Continuation Options.  (a) The
Borrower may elect from time to time to convert outstanding Loans made or
outstanding from Eurocurrency Loans to ABR Loans by giving the Administrative
Agent at least two Business Days’ (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior irrevocable notice
of such election, provided that any such conversion of Eurocurrency Loans made
or outstanding may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert
outstanding Loans from ABR Loans to Eurocurrency Loans by giving the
Administrative Agent at least three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
irrevocable notice of such election.  Any such notice of conversion to
Eurocurrency Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof.  All or any part of
outstanding Eurocurrency Loans made or outstanding and ABR Loans may be
converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurocurrency Loan when any
Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Borrower that no such conversions
may be made and (ii) no Loan may be converted into a Eurocurrency Loan after the
date that is three Business Days prior to the Maturity Date.

 

(b)                                 Any Eurocurrency Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving notice to the Administrative Agent of the length
of the next Interest Period to be applicable to such Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in subsection 1.1, provided that no Eurocurrency Loan may be continued as
such (i) (unless the Required Lenders otherwise consent) when any Default or
Event of Default has occurred and is continuing and the Administrative Agent has
given notice to the Borrower that no such continuations may be made or
(ii) after the date that is three Business Days prior to the Maturity Date, and
provided further, if the Borrower shall fail to give any required notice as
described above in this subsection 3.2(b) or if such continuation is not
permitted pursuant to the preceding proviso such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice of continuation pursuant to
this subsection 3.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

 

3.3                               Minimum Amounts of Sets.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurocurrency Loans outstanding comprising each Set shall be equal to $5.0
million or a whole multiple of $1.0 million in excess thereof and so that there
shall not be more than 2 Sets at any one time outstanding.

 

3.4                               Optional and Mandatory Prepayments.

 

(a)                                 Optional Prepayment of the Term Loans.  The
Borrower may at any time and from time to time prepay the Term Loans made to it
in whole or in part, subject to subsection 3.12, without premium or penalty,
upon notice by the Borrower to the Administrative Agent prior to 1:00 P.M., New
York City time at least three Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
date of prepayment (in the case of Eurocurrency Loans), or prior to 12:00 P.M.,
New York City time (or such later time as may be agreed by the Administrative
Agent

 

47

--------------------------------------------------------------------------------


 

in its reasonable discretion) on the date of prepayment (in the case of ABR
Loans).  Such notice shall specify the date and amount of prepayment, whether
the prepayment is of Eurocurrency Loans, ABR Loans or a combination thereof,
and, if a combination thereof, the principal amount allocable to each.  Upon the
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof.  Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  If any such notice is given and is not revoked, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (if a Eurocurrency Loan is prepaid other than at the end of the Interest
Period applicable thereto) any amounts payable pursuant to subsection 3.12 and
accrued interest to such date on the amount prepaid.  Partial prepayments
pursuant to this subsection 3.4(a) shall be in multiples of $1.0 million;
provided that, notwithstanding the foregoing, the Term Loans may be prepaid in
their entirety.

 

(b)                                 [Reserved].

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  [Reserved].

 

(f)                                   [Reserved].

 

(g)                                  Amounts prepaid on account of Term Loans
pursuant to subsection 3.4(a) may not be reborrowed.

 

(h)                                 Notwithstanding the foregoing provisions of
this subsection 3.4, if at any time any prepayment of the Loans pursuant to
subsection 3.4(a) would result, after giving effect to the procedures set forth
in this Agreement, in the Borrower incurring breakage costs under subsection
3.12 as a result of Eurocurrency Loans being prepaid other than on the last day
of an Interest Period with respect thereto, then, the Borrower may, so long as
no Default or Event of Default shall have occurred and be continuing, in its
sole discretion, deposit a portion (up to 100%) of the amounts that otherwise
would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower); provided that such unpaid Eurocurrency Loans shall continue to
bear interest in accordance with subsection 3.1 until such unpaid Eurocurrency
Loans have been prepaid.

 

(i)                                     [Reserved].

 

(j)                                    In the event that the Borrower notifies
the Administrative Agent that the Borrower has abandoned the Spin-Off, then the
Borrower shall (A) prepay in whole and not in part in cash the aggregate
outstanding principal amount of the Loans then outstanding at par plus accrued
interest, and pay all other amounts payable with respect to the Obligations
hereunder.

 

48

--------------------------------------------------------------------------------


 

3.5                               Administrative Agent’s Fee.  The Borrower
agrees to pay, or cause to be paid, to the Administrative Agent any fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent in connection with this Agreement.

 

3.6                               Computation of Interest and Fees. 
(a) Interest (other than interest based on the Prime Rate) shall be calculated
on the basis of a 360-day year for the actual days elapsed; and commitment fees
and any other fees and interest based on the Prime Rate shall be calculated on
the basis of a 365-day year (or 366-day year, as the case may be) for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of an Adjusted LIBOR
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR or the Statutory Reserve Rate shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the affected Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.1, excluding any ABR Loan
which is based upon the Prime Rate.

 

3.7                               Inability to Determine Interest Rate.  (a) If
prior to the first day of any Interest Period for a Eurocurrency Loan:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate with respect to any Eurocurrency Loan (the “Affected Rate”)
for such Interest Period (including because the LIBOR Screen Rate is not
available or published on a current basis), or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such borrowing for such Interest Period,

 

the Administrative Agent shall give notice by electronic means or telephone
thereof to the Borrower and the Lenders as soon as practicable thereafter.  If
such notice is given (a) any Eurocurrency Loans to be made the rate of interest
applicable to which is based on the Affected Rate requested to be made on the
first day of such Interest Period shall be made as ABR Loans and (b) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurocurrency Loans the rate of interest applicable to which is
based upon the Affected Rate shall be converted to or continued as ABR Loans. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Rate.

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBOR Screen Rate has made a
public statement that the administrator of the LIBOR Screen Rate is insolvent
(and there is no successor administrator that

 

49

--------------------------------------------------------------------------------


 

will continue publication of the LIBOR Screen Rate), (x) the administrator of
the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBOR
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
subsection 10.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object in good faith to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this subsection
3.7(b), only to the extent the LIBOR Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Eurocurrency
Loans requested to be made shall be made as ABR Loans, (y) any request to
convert ABR Loans to Eurocurrency Loans shall be ineffective and (z) any request
to continue Eurocurrency Loans shall be ineffective and such Loans shall be
converted to ABR Loans.

 

3.8                               Pro Rata Treatment and Payments.

 

(a)                                 Each payment (including each prepayment, but
excluding payments made pursuant to subsection 3.9, 3.10, 3.11, 3.12, 3.13(d),
3.14, 10.1(g) or 10.6) by the Borrower on account of principal and interest on
the Loans shall be allocated by the Administrative Agent pro rata according to
the outstanding principal amounts of the Term Loans then held by the respective
Lenders.  All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set-off or counterclaim and shall be made on or prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 P.M., New York
City time), on the due date thereof to the Administrative Agent for the account
of the Lenders holding the relevant Loans, the Administrative Agent, or the
Other Representatives, as the case may be, at the Administrative Agent’s office
specified in subsection 10.2, and shall be made in Dollars.  The Administrative
Agent shall distribute such payments to such Lenders or Other Representatives,
as the case may be, if any such payment is received prior to 2:00 P.M., New York
City time, on a Business Day, in like funds as received prior to the end of such
Business Day, and otherwise the Administrative Agent shall distribute such
payment to such Lenders on the next succeeding Business Day.  If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment

 

50

--------------------------------------------------------------------------------


 

into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower in respect of such borrowing a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent
on demand, such amount with interest thereon at a rate equal to the daily
average NYFRB Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 3.8(b) shall be conclusive in the absence of manifest
error.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, (x) the Administrative Agent shall notify the Borrower of the failure of
such Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand, from
the Borrower and (y) then the Borrower may, without waiving or limiting any
rights or remedies it may have against such Lender hereunder or under applicable
law or otherwise, borrow a like amount on an unsecured basis from any commercial
bank for a period ending on the date upon which such Lender does in fact make
such borrowing available.

 

3.9                               Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
as contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law and (d) such Lender’s
Loans then outstanding as Affected Loans, if any, not otherwise permitted to be
converted to ABR Loans by subsection 3.2 shall, at the option of the Borrower
(i) be prepaid with accrued interest thereon on the last day of the then current
Interest Period with respect thereto (or such earlier date as may be required by
any such Requirement of Law) or (ii) bear interest at an alternate rate
reasonably determined by the Administrative Agent to adequately reflect such
Lender’s cost of funding such Loans.  If any such conversion of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to subsection 3.12.

 

3.10                        Requirements of Law.  (a) If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
applicable to any Lender, or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other

 

51

--------------------------------------------------------------------------------


 

Governmental Authority, in each case made subsequent to the Effective Date (or,
if later, the date on which such Lender becomes a Lender):

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Eurocurrency Loan made or maintained or
its obligation to make or maintain Eurocurrency Loans, or change the basis of
taxation of payments to such Lender in respect thereof in each case, except for
(x) Non-Excluded Taxes, (y) taxes measured by or imposed upon net income, or
franchise taxes, or taxes measured by or imposed upon overall capital or net
worth, or branch taxes (in the case of such capital, net worth or branch taxes,
imposed in lieu of such net income tax) and (z) Taxes imposed by FATCA, of such
Lender or its applicable lending office, branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert the Eurocurrency Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) of such election, in which
case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 3.10(a) and such amounts, if any, as may be required pursuant to
subsection 3.12.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  Notwithstanding anything
to the contrary in this subsection 3.10(a), the Borrower shall not be required
to compensate a Lender pursuant to this subsection 3.10(a) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or (ii) for
any amounts, if such Lender is applying this provision to the Borrower in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other syndicated credit agreements to similarly
situated borrowers.  This subsection 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive

 

52

--------------------------------------------------------------------------------


 

regarding capital adequacy or liquidity (whether or not having the force of law)
from any Governmental Authority, in each case, made subsequent to the Effective
Date, does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of such Lender’s,
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within ten Business Days after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this paragraph (b) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the reduction of the rate of return on capital resulting from such event and
(z) as to the additional amount or amounts demanded by such Lender or
corporation and a reasonably detailed explanation of the calculation thereof,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or corporation for such reduction.  Such a certificate as
to any additional amounts payable pursuant to this subsection submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary in this
subsection 3.10(b), the Borrower shall not be required to compensate a Lender
pursuant to this subsection 3.10(b) (i) for any amounts incurred more than six
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor or (ii) for any amounts, if such Lender
is applying this provision to the Borrower in a manner that is inconsistent with
its application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers.  This subsection
3.10 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Dodd Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, regulations, guidelines and directives promulgated thereunder
or issued in connection therewith, and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III, in
each case shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Effective Date for all purposes herein.

 

3.11                        Taxes.  (a) Except as provided below in this
subsection or as required by law (which term shall include FATCA), all payments
made by the Borrower under this Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of any Taxes;
provided that if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower to the Administrative Agent or any Lender
hereunder or under any Notes, the amounts so payable by the Borrower shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall be entitled to deduct and
withhold, and the Borrower shall not be required to indemnify for, any
Non-Excluded Taxes, and any such amounts payable by the Borrower or the
Administrative Agent to or for the account of the Administrative Agent or any
Lender shall not be increased (x) if the Administrative Agent or Lender fails to
comply with the requirements of paragraph (b), (c) or (d) of this subsection and
(y) with respect to any Non-Excluded Taxes imposed in connection with the
payment of any fees paid under this Agreement, other than fees paid by or on
behalf of a Foreign Subsidiary, unless such Non-Excluded Taxes are imposed
(1) as a result of a change in treaty, law or regulation that occurred after the
Administrative Agent became the Administrative Agent hereunder or such Lender
became a Lender hereunder (or, if the Administrative Agent or Lender is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, after the relevant beneficiary or member of the Administrative Agent
or Lender became such a beneficiary or member, if later) (any such change, at
such time, a “Change in Law”) or (2) on a Person that is an assignee whose
assignor was entitled to receive additional amounts with respect to payments
made by the Borrower,

 

53

--------------------------------------------------------------------------------


 

at the time such assignment was effective, as a result of Change in Law that
occurred after the Effective Date and such assignee is subject to the same
Change in Law with respect to payments from the Borrower, provided that in no
event shall such additional amounts under this clause (2) exceed the additional
amounts that the assignor was entitled to receive at the time such assignment
was effective, or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by the Borrower, at the time such
assignment was effective, as a result of Change in Law that occurred after the
Effective Date and such assignee is subject to the same Change in Law with
respect to payments from the Borrower, provided that in no event shall such
additional amounts under this clause (2) exceed the additional amounts that the
assignor was entitled to receive at the time such assignment was effective. 
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender or the Administrative Agent, as
the case may be, a certified copy of an original official receipt (or other
documentary evidence of such payment reasonably acceptable to the Administrative
Agent) received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate Governmental Authority
in accordance with applicable law or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Administrative Agent for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection 3.11 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

(b)                                 The Administrative Agent and each Lender
that is a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Effective Date or, in the case of the Administrative Agent or Lender that
is an assignee or transferee of an interest under this Agreement pursuant to
subsection 10.6, on the date of such assignment or transfer to the
Administrative Agent or Lender, two accurate and complete original signed copies
of Internal Revenue Service Form W-9 (or successor form), in each case
certifying that the Administrative Agent or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to the
Administrative Agent’s or Lender’s entitlement as of such date to a complete
exemption from United States federal backup withholding Tax with respect to
payments to be made under this Agreement and under any Note.  The Administrative
Agent and each Lender that is not a “United States person” (within the meaning
of Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of the
Administrative Agent or Lender that is an assignee or transferee of an interest
under this Agreement pursuant to subsection 10.6, on the date of such assignment
or transfer to the Administrative Agent or Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN or
W-8 BEN-E (claiming the benefits of an income tax treaty) (or successor forms),
in each case certifying to the Administrative Agent’s or Lender’s entitlement as
of such date to a complete exemption from United States federal withholding tax
with respect to payments to be made under this Agreement and under any Note
(ii) if the Administrative Agent or Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN or W-8 BEN-E (claiming the benefits of an
income tax treaty) (or successor form) pursuant to clause (i) above, (x) two
certificates substantially in the form of Exhibit B (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8 BEN-E (claiming the
benefits of the portfolio interest exemption) (or successor form) certifying to
the Administrative Agent’s or Lender’s entitlement as of such date to a complete
exemption from United States federal withholding tax with respect to payments of
interest to be made under this Agreement and under any Note or (iii) if the
Administrative Agent or Lender is a non-U.S. intermediary or flow-through entity
for U.S. federal income tax purposes, two accurate and complete signed copies of
Internal Revenue Service Form W-8IMY (and all necessary

 

54

--------------------------------------------------------------------------------


 

attachments, including to the extent applicable, U.S. Tax Compliance
Certificates) certifying to the Administrative Agent’s or Lender’s entitlement
as of such date to a complete exemption from United States federal withholding
tax with respect to payments to be made under this Agreement and under any Note
(or, to the extent the beneficial owners of such non-U.S. intermediary or flow
through entity are (i) non-U.S. persons claiming portfolio interest treatment, a
complete exemption from United States withholding tax with respect to interest
payments or (ii) United States persons, a complete exemption from United States
federal backup withholding tax), unless, in each case, such Person is an
assignee whose assignor was entitled to receive additional amounts with respect
to payments made by the Borrower, at the time such assignment was effective, as
a result of Change in Law that occurred after the Effective Date and such
assignee is subject to the same Change in Law with respect to payments from the
Borrower, provided that in no event shall such additional amounts exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective.  In addition, the Administrative Agent and Lender
agrees that from time to time after the Effective Date, when the passage of time
or a change in circumstances renders the previous certification obsolete or
inaccurate, the Administrative Agent or Lender shall deliver to the Borrower and
the Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-9, Internal Revenue Service Form W-8ECI,
Form W-8BEN or W-8 BEN-E (claiming the benefits of an income tax treaty), or
Form W-8BEN or W-8 BEN-E (claiming the benefits of the portfolio interest
exemption) and a U.S. Tax Compliance Certificate, or Form W-8IMY (with respect
to a non-U.S. intermediary or flow-through entity), as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of the Administrative Agent or Lender to a continued exemption from United
States federal withholding tax with respect to payments under this Agreement and
any Note (or, to the extent the beneficial owners of such non-U.S. intermediary
or flow through entity are (i) non-U.S. persons claiming portfolio interest
treatment, a complete exemption from United States withholding tax with respect
to interest payments or (ii) United States persons, a complete exemption from
United States federal backup withholding tax), unless, in each case, (1) there
has been a Change in Law that occurs after the date the Administrative Agent or
such Lender becomes the Administrative Agent or a Lender hereunder (or after the
date the relevant beneficiary or member in the case of a Lender that is a
non-U.S. intermediary or flow through entity for U.S. federal income tax
purposes becomes a beneficiary or member, if later) which renders all such forms
inapplicable or which would prevent the Administrative Agent or Lender from duly
completing and delivering any such form with respect to it, in which case the
Administrative Agent or Lender shall promptly notify the Borrower and the
Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Effective Date
and such assignee is subject to the same Change in Law with respect to payments
from the Borrower, provided that in no event shall such additional amounts under
this clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.

 

(c)                                  The Administrative Agent and Lender shall,
upon request by the Borrower or the Administrative Agent, deliver to the
Borrower, the Administrative Agent and/or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by the Borrower or the Administrative Agent under this Agreement or any Note to
the Administrative Agent or Lender may be made free and clear of, and without
deduction or withholding for or on account of any Non-Excluded Taxes (or to
allow any such deduction or withholding to be at a reduced rate), provided that
the Administrative Agent or Lender is legally entitled to complete, execute and
deliver such form or certificate.  Each Person that shall become a Lender or a
Participant pursuant to subsection 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to paragraph (b), this paragraph (c) and paragraph (d) of
this subsection 3.11 (subject to the requirements and limitations therein),
provided that in the case of a Participant the obligations of such Participant
pursuant to paragraph (b), this paragraph (c) and paragraph (d) of this
subsection 3.11 shall be determined as if such Participant were a Lender except
that such Participant shall furnish all such required

 

55

--------------------------------------------------------------------------------


 

forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

 

(d)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

3.12                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable decision) as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  If any Lender becomes entitled to claim any amounts under the indemnity
contained in this subsection 3.12, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof.  Such a certificate as to any
indemnification pursuant to this subsection submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error.  This subsection 3.12 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

3.13                        Certain Rules Relating to the Payment of Additional
Amounts.  (a) Upon the request, and at the expense, of the Borrower, each Credit
Party to which the Borrower is required to pay any additional amount pursuant to
subsection 3.10 or 3.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) no such Credit Party shall be required to afford the Borrower the

 

56

--------------------------------------------------------------------------------


 

opportunity to so contest unless the Borrower shall have confirmed in writing to
such Credit Party its obligation to pay such amounts pursuant to this Agreement
and (ii) the Borrower shall reimburse such Credit Party for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Borrower in contesting the imposition of such Non-Excluded Tax;
provided, however, that notwithstanding the foregoing no Credit Party shall be
required to afford the Borrower the opportunity to contest, or cooperate with
the Borrower in contesting, the imposition of any Non-Excluded Taxes, if such
Credit Party in its sole discretion in good faith determines that to do so would
have an adverse effect on it.

 

(b)                                 If a Lender changes its applicable lending
office (other than (i) pursuant to paragraph (c) below or (ii) after an Event of
Default under subsection 8.1(a) or (f) has occurred and is continuing) and the
effect of such change, as of the date of such change, would be to cause the
Borrower to become obligated to pay any additional amount under subsection 3.10
or 3.11, the Borrower shall not be obligated to pay such additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender by the Borrower pursuant to
subsection 3.10 or 3.11, such Lender shall promptly after becoming aware of such
event or condition notify the Borrower and the Administrative Agent and shall
take such steps as may reasonably be available to it to mitigate the effects of
such condition or event (which shall include efforts to rebook the Loans held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender shall not be required to
take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Borrower agrees to reimburse such Lender for the
reasonable incremental out-of-pocket costs thereof).

 

(d)                                 If the Borrower shall become obligated to
pay additional amounts pursuant to subsection 3.10 or 3.11 and any affected
Lender shall not have promptly taken steps necessary to avoid the need for such
payments under subsection 3.10 or 3.11, the Borrower shall have the right, for
so long as such obligation remains, (i) with the assistance of the
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and the Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) so long as no Default or Event of
Default then exists or will exist immediately after giving effect to the
respective prepayment, upon at least four Business Days’ irrevocable notice to
the Administrative Agent, to prepay the affected Loan, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In the case of the
substitution of a Lender, the Borrower, the Administrative Agent, the affected
Lender, and any substitute Lender shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to subsection 10.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 10.6(b) in
connection with such assignment shall be paid by the Borrower or the substitute
Lender.  In the case of a prepayment of an affected Loan, the amount specified
in the notice shall be due and payable on the date specified therein, together
with any accrued interest to such date on the amount prepaid.  In the case of
each of the substitution of a Lender and of the prepayment of an affected Loan,
the Borrower shall first pay the affected Lender any additional amounts owing
under subsections 3.10 and 3.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
subsection 3.13) prior to such substitution or prepayment.  In the case of the
substitution of a Lender, if the Lender being replaced does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement by the
later of (a) the date on which the assignee Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to such replaced Lender relating to
the Loans so assigned shall be paid in full by the assignee Lender to such
Lender being replaced, then the Lender being replaced shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation

 

57

--------------------------------------------------------------------------------


 

as of such date and the Borrower shall be entitled (but not obligated) to
execute and deliver such Assignment and Acceptance and/or such other
documentation on behalf of such Lender.

 

(e)                                  If any Credit Party receives a refund
directly attributable to taxes for which the Borrower has made additional
payments pursuant to subsection 3.10(a) or 3.11(a), such Credit Party shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Credit Party upon receipt of a notice that such refund is
required to be repaid to the relevant taxing authority.

 

(f)                                   The obligations of the Administrative
Agent, Lender or Participant under this subsection 3.13 shall survive the
termination of this Agreement and the payment of the Loans and all amounts
payable hereunder.

 

3.14                        Defaulting Lenders.  Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 [reserved];

 

(b)                                 in determining the Required Lenders, any
Lender that at the time is a Defaulting Lender (and the Loans of such Defaulting
Lender) shall be excluded and disregarded;

 

(c)                                  the Borrower shall have the right, at its
sole expense and effort (i) to seek one or more Persons reasonably satisfactory
to the Administrative Agent and the Borrower to each become a substitute Lender
and assume all or part of the Commitment of any Defaulting Lender and the
Borrower, the Administrative Agent and any such substitute Lender shall execute
and deliver, and such Defaulting Lender shall thereupon be deemed to have
executed and delivered, an appropriately completed Assignment and Acceptance to
effect such substitution or (ii) so long as no Event of Default under subsection
8.1(a) or 8.1(f) then exists or will exist immediately after giving effect to
the respective prepayment, upon notice to the Administrative Agent, to prepay
the Loans and, at the Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

 

(d)                                 [Reserved];

 

(e)                                  [Reserved];

 

(f)                                   any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to subsection 10.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (iii) third, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is made at a time when the conditions set forth in subsection 6.2
are

 

58

--------------------------------------------------------------------------------


 

satisfied, such payment shall be applied solely to prepay the Loans of all
Non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of any Defaulting Lender.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES.  To induce
the Administrative Agent and each Lender to make the Term Loans requested to be
made by it on the Effective Date, the Borrower hereby represents and warrants,
on the Effective Date, after giving effect to the Transactions, to the
Administrative Agent and each Lender that:

 

4.1                               Financial Condition.  The audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of
December 31, 2016 and December 31, 2017 and the consolidated statements of
income, shareholders’ equity and cash flows of for the fiscal years ended
December 31, 2016 and December 31, 2017, reported on by and accompanied by
unqualified reports from Deloitte & Touche LLP, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of the Borrower and its consolidated
Subsidiaries.  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby (except as approved by a
Responsible Officer of the Borrower, and disclosed in any such schedules and
notes, and subject to the omission of footnotes from such unaudited financial
statements).

 

4.2                               No Change; Solvent.  Since December 31, 2017,
there has not been any event, change, circumstance or development which,
individually or in the aggregate, has had or would reasonably be expected to
have, a Material Adverse Effect (after giving effect to (i) the consummation of
the Transactions, (ii) the making of the Term Loans to be made on the Effective
Date and the application of the proceeds thereof as contemplated hereby, and
(iii) the payment of actual or estimated fees, expenses, financing costs and tax
payments related to the Transactions contemplated hereby).  As of the Effective
Date, after giving effect to the consummation of the Transactions occurring on
the Effective Date, the Borrower is Solvent.

 

4.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
except (other than with respect to the Borrower), to the extent that the failure
to be organized, existing and in good standing would not reasonably be expected
to have a Material Adverse Effect, (b) has the corporate or other organizational
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect and
(c) is duly qualified as a foreign corporation or a limited liability company
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain the Term Loans hereunder, and
each such Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the Term Loans on the terms and conditions of this Agreement and any Notes.  No
consent or authorization of, filing with, notice to or other similar act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party in connection with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which it is a party

 

59

--------------------------------------------------------------------------------


 

or, in the case of the Borrower, with the Term Loans, except for (a) consents,
authorizations, notices and filings which have been obtained or made prior to or
on the Effective Date, (b) [reserved], (c) filings pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in respect of
Accounts of the Borrower and its Restricted Subsidiaries the Obligor in respect
of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices, filings and
any similar act which the failure to obtain or make would not reasonably be
expected to have a Material Adverse Effect.  This Agreement has been duly
executed and delivered by the Borrower, and each other Loan Document to which
any Loan Party is a party will be duly executed and delivered on behalf of such
Loan Party.  This Agreement constitutes a legal, valid and binding obligation of
the Borrower and each other Loan Document to which any Loan Party is a party
when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and an implied covenant of good faith and fair dealing.

 

4.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Term Loans and
the use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

 

4.6                               No Material Litigation.  Except for any
litigation or proceeding which has been disclosed in any of the Company’s public
filings with the Securities and Exchange Commission prior to the Effective Date,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Restricted Subsidiaries or
against any of their respective properties or revenues, (a) except as described
on Schedule 4.6, which is so pending or threatened at any time on or prior to
the Effective Date and relates to any of the Loan Documents or any of the
Transactions or (b) which would be reasonably expected to have a Material
Adverse Effect.

 

4.7                               No Default.  Neither the Borrower, nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that would be reasonably expected to have
a Material Adverse Effect.  Since the Effective Date, no Default or Event of
Default has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Each of the
Borrower and its Restricted Subsidiaries has good title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in, all its other material property, except where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien,
except for Permitted Liens.

 

4.9                               Intellectual Property.  The Borrower and each
of its Restricted Subsidiaries owns, or has the legal right to use, all United
States patents, patent applications, trademarks, trademark applications, trade
names, copyrights, technology, know-how and processes necessary for each of them
to conduct its business substantially as currently conducted except for those
the failure to own or have such legal right to use would not be reasonably
expected to have a Material Adverse Effect.

 

60

--------------------------------------------------------------------------------


 

4.10                        Compliance with Laws.  Neither the Borrower nor any
of its Restricted Subsidiaries is in violation of any Requirement of Law
applicable to the Borrower or any of its Restricted Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.

 

4.11                        Taxes.  To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns that
are required to be filed by it and has paid (a) all taxes shown to be due and
payable on such returns and (b) all taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, and no tax Lien has been filed, and no
claim is being asserted, with respect to any such tax, fee or other charge
(other than, for purposes of this subsection 4.11, any (i) taxes, fees, other
charges or Liens with respect to which the failure to pay, or the existence
thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holding, the Borrower or one or more of its Restricted
Subsidiaries, as the case may be).

 

4.12                        Federal Regulations.  No part of the proceeds of the
Term Loans will be used for any purpose that violates the provisions of the
Regulations of the Board, including without limitation, Regulation T, Regulation
U or Regulation X of the Board.

 

4.13                        ERISA.  (a) During the five year period prior to
each date as of which this representation is made, or deemed made, with respect
to any Plan (or, with respect to (vi) or (viii) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance with
the applicable provisions of ERISA or the Code; (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding with respect
to any Single Employer Plan; (vii) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (viii) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; (ix) the
Reorganization or Insolvency of any Multiemployer Plan; or (x) any transactions
that resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(ii) and (ix) of this subsection 4.13(a) with respect to a Multiemployer Plan is
based on knowledge of the Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Borrower or its
Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan that is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the

 

61

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries, exist that would reasonably be
expected to give rise to a dispute and any pending or threatened disputes that,
to the best knowledge of the Borrower or any of its Restricted Subsidiaries,
would reasonably be expected to result in a material liability to the Borrower
or any of its Restricted Subsidiaries concerning the assets of any Foreign Plan
(other than individual claims for the payment of benefits); and (vii) failure to
make all contributions in a timely manner to the extent required by applicable
non-U.S. law.

 

4.14                        [Reserved].

 

4.15                        Investment Company Act; Other Regulations.  The
Borrower is not an “investment company” within the meaning of the Investment
Company Act.  The Borrower is not subject to regulation under any federal or
state statute or regulation (other than Regulation X of the Board) which limits
its ability to incur Indebtedness as contemplated hereby.

 

4.16                        Subsidiaries.  Schedule 4.16 sets forth all the
Subsidiaries of the Borrower at the Effective Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

4.17                        Purpose of Loans.  The proceeds of the Loans shall
be used by the Borrower to repay Indebtedness under the Existing Credit
Agreement, to pay fees and expenses in connection with the Spin-Off and for
general corporate purposes of the Borrower and its Subsidiaries.

 

4.18                        Environmental Matters.  Other than as disclosed on
Schedule 4.18 or exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect:

 

(a)                                 The Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, that would reasonably be expected to (i) give rise to
liability or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the United
States Federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or received any other written request for
information from any Governmental Authority with respect to any Materials of
Environmental Concern.

 

(e)                                  Neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

4.19                        No Material Misstatements.  The written factual
information, reports, financial statements, exhibits and schedules furnished by
or on behalf of the Borrower to the Administrative Agent, the Other
Representatives and the Lenders in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Effective Date any material misstatement of fact and
did not omit to state as of the Effective Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Borrower and
its Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

4.20                        Labor Matters.  There are no strikes pending or, to
the knowledge of the Borrower, reasonably expected to be commenced against the
Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
hours worked and payments made to employees of the Borrower and each of its
Restricted Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

 

4.21                        [Reserved].

 

4.22                        Anti-Terrorism.  To the extent applicable, each of
Holding, the Borrower and each Restricted Subsidiary is in compliance, in all
material respects, with (i) the PATRIOT Act and, (ii) the Trading with the Enemy
Act, as amended, (iii) any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) and any other enabling
legislation or executive order relating thereto.  Neither Holding, the Borrower,
or any Restricted Subsidiary nor, to the knowledge of the Borrower, any
director, officer or employee of Holding, the Borrower or any Restricted
Subsidiary, is the target of any U.S. sanctions administered by OFAC or a person
on the list of “Specially Designated Nationals and Blocked Persons.”  No
proceeds of the Loans will knowingly be used for the purpose of funding or
financing any activities or business of or with any Person that at the time of
such funding or financing is either the target of any U.S. sanctions
administered by OFAC or a person on the list of “Specially Designated Nationals
and Blocked Persons.”

 

4.23                        Anti-Corruption.  Except as would not reasonably be
expected to have a Material Adverse Effect, each of Holding, the Borrower, each
Restricted Subsidiary and to the knowledge of the

 

63

--------------------------------------------------------------------------------


 

Borrower, their respective officers and directors, are in compliance with
Anti-Corruption Laws.  No proceeds of the Loans will knowingly be used by the
Borrower or any Restricted Subsidiary in violation of any Anti-Corruption Law.

 

SECTION 5.                            CONDITIONS PRECEDENT.

 

5.1                               Conditions Precedent to Effectiveness.  This
Agreement, including the agreement of each Lender to make the Term Loans
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 

(a)                                 Loan Documents.  The Administrative Agent
(or its counsel) shall have received the following Loan Documents, executed and
delivered as required below:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of the Borrower and each Lender set forth on
Schedule A; and

 

(ii)                                  the Guarantee Agreement, executed and
delivered by a duly authorized officer of each Loan Party signatory thereto.

 

(b)                                 Legal Opinions. The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     the executed legal opinion of Wachtell,
Lipton, Rosen & Katz, special New York counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(ii)                                  the executed legal opinion of Richards
Layton & Finger, special Delaware counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  Officer’s Certificate.  The Administrative
Agent (or its counsel) shall have received a certificate from the Borrower,
dated the Effective Date, confirming compliance with the conditions set forth in
subsection 5.2(b) and (c).

 

(d)                                 Closing Certificates.  The Administrative
Agent (or its counsel) shall have received a certificate from each Loan Party,
dated the Effective Date, substantially in the form of Exhibit D, with
appropriate insertions and attachments (including a long-form good standing
certificate from each Loan Party from its jurisdiction of organization).

 

(e)                                  Fees.  The Administrative Agent, the Lead
Arranger and the Lenders shall have received all fees and expenses required to
be paid or delivered by the Borrower to them on or prior to the Effective Date,
including any such fees referred to in subsection 3.5.

 

(f)                                   Solvency.   The Administrative Agent shall
have received a certificate of the chief financial officer of the Borrower (or
another authorized financial officer of the Borrower) certifying the solvency of
the Borrower substantially in the form attached hereto as Exhibit E.

 

(g)                                  Financial Statements. The Administrative
Agent shall have received the audited financial statements referred to in
subsection 4.1.

 

64

--------------------------------------------------------------------------------


 

(h)                                 KYC.  The Administrative Agent shall have
received, at least five days prior to the Effective Date, all documentation and
other information regarding the Borrower requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Borrower at least 10
days prior to the Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

5.2                               Conditions Precedent to the Term Loans.  The
agreement of each Lender to make any Term Loans requested to be made by it on
the Effective Date is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 Notice.  The Administrative Agent shall have
received a duly executed notice of borrowing.

 

(b)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents, shall, except to the extent that they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of such date.

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Term Loans requested to be made on such date.

 

SECTION 6.                            AFFIRMATIVE COVENANTS.  The Borrower
hereby agrees that, from and after the Effective Date and until payment in full
of the Loans and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any Note, the Borrower shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each of the Material Restricted Subsidiaries to:

 

6.1                               [reserved].

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                 [reserved];

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which Holding or the
Borrower sends to its public security holders, and within five Business Days
after the same are filed, copies of all financial statements and periodic
reports which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority;

 

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority, and such other documents or

 

65

--------------------------------------------------------------------------------


 

instruments as may be reasonably requested by the Administrative Agent in
connection therewith; and

 

(f)                                   with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.

 

Documents required to be delivered pursuant to this subsection 6.2 may at the
Borrower’s option be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or Holding’s or any
Parent’s) website on the Internet at the website address listed on Schedule 6.2
(or such other website address as the Borrower may specify by written notice to
the Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or Holding’s or any Parent’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Following the electronic delivery of any such documents
by posting such documents to a website in accordance with the preceding sentence
(other than the posting by the Borrower of any such documents on any website
maintained for or sponsored by the Administrative Agent), the Borrower shall
promptly provide the Administrative Agent notice of such delivery (which notice
may be by facsimile or electronic mail) and the electronic location at which
such documents may be accessed; provided that, in the absence of bad faith, the
failure to provide such prompt notice shall not constitute a Default hereunder.

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before they become delinquent, all its material Taxes, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, and except to the extent
that failure to do so, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

6.4                               Maintenance of Existence.  Preserve, renew and
keep in full force and effect its corporate or other organizational existence
and take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of the business of the Borrower and
its Restricted Subsidiaries, taken as a whole, except as otherwise expressly
permitted pursuant to subsection 7.3 or 7.4, provided that the Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  Keep all
property useful and necessary in the business of the Loan Parties, taken as a
whole, in good working order and condition; use commercially reasonable efforts
to maintain with insurance companies insurance on, or self insure, all property
material to the business of the Loan Parties, taken as a whole, in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are consistent with
the past practices of the Loan Parties or otherwise as are usually insured
against in the same general area by companies engaged in the same or a similar
business; furnish to the Administrative Agent, upon written request, information
in reasonable detail as to the insurance carried.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, complete
and correct entries in conformity with GAAP and all material

 

66

--------------------------------------------------------------------------------


 

Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the Administrative
Agent to visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers and employees of the
Borrower and its Restricted Subsidiaries and with its independent certified
public accountants, in each case at any reasonable time, upon reasonable notice,
provided that (a) except during the continuation of an Event of Default, only
one such visit shall be at the Borrower’s expense, and (b) during the
continuation of an Event of Default, the Administrative Agent and its
representatives may do any of the foregoing at the Borrower’s expense.

 

6.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, the occurrence of any Default or Event of
Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, which would reasonably
be expected to be adversely determined and if adversely determined, as the case
may be, would reasonably be expected to have a Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation or proceeding affecting
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Borrower or
any of its Restricted Subsidiaries knows thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan or any withdrawal
from, or the full or partial termination, Reorganization or Insolvency of, any
Multiemployer Plan; (ii) the institution of proceedings or the taking of any
other formal action by the PBGC or the Borrower or any of its Restricted
Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which
could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

 

(e)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, (i) any release or discharge by the
Borrower or any of its Restricted Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such condition,
circumstance, occurrence or event would not reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to result in the
imposition of any lien or other material restriction on

 

67

--------------------------------------------------------------------------------


 

the title, ownership or transferability of any facilities and properties owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect; and
(iii) any proposed action to be taken by the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to subject the Borrower or any of
its Restricted Subsidiaries to any material additional or different requirements
or liabilities under Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

 

6.8                               Environmental Laws.  (i) Comply substantially
with, and require substantial compliance by all tenants, subtenants,
contractors, and invitees with respect to any property leased or subleased from,
or operated by the Borrower or its Restricted Subsidiaries with, all applicable
Environmental Laws including all Environmental Permits and all orders and
directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries.  Noncompliance shall not constitute
a breach of this subsection 6.8, provided that, upon learning of any actual or
suspected noncompliance, the Borrower and any such affected Subsidiary shall
promptly undertake reasonable efforts, if any, to achieve compliance, and
provided further that in any case such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 

6.9                               After-Acquired Real Property and Fixtures and
Future Subsidiaries.  With respect to any Domestic Subsidiary that is a Wholly
Owned Subsidiary (other than an Excluded Subsidiary) (A) created or acquired
subsequent to the Effective Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
Subsidiary), (B) being designated as a Restricted Subsidiary, (C) ceasing to be
an Immaterial Subsidiary, a Foreign Subsidiary Holdco or other Excluded
Subsidiary as provided in the applicable definition thereof after the expiry of
any applicable period referred to in such definition or (D) that becomes a
Domestic Subsidiary as a result of a transaction pursuant to, and permitted by,
subsection 7.3 or 7.5 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly cause such new Domestic Subsidiary to
become a party to the Guarantee Agreement.  In addition, the Borrower may cause
any Subsidiary that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering a Subsidiary Guarantee.

 

SECTION 7.                            NEGATIVE COVENANTS.  The Borrower hereby
agrees that, from and after the Effective Date, and thereafter until payment in
full of the Loans and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any Note:

 

7.1                               Limitation on Indebtedness.  (a) The Borrower
will not, and will not permit any Material Restricted Subsidiary to Incur any
Indebtedness; provided, however, that (x) the Borrower or any Restricted
Subsidiary may Incur Indebtedness if on the date of the Incurrence of such
Indebtedness, after giving effect to the Incurrence thereof, the Consolidated
Coverage Ratio would be equal to or greater than 2.00:1.00 and (y) the aggregate
principal amount of Indebtedness Incurred pursuant to the preceding clause

 

68

--------------------------------------------------------------------------------


 

(x) by Restricted Subsidiaries that are not Subsidiary Guarantors shall not
exceed the greater of $200.0 million and 15.5% of Consolidated Tangible Assets
at any time outstanding.

 

(b)                                 Notwithstanding the foregoing paragraph (a),
the Borrower and its Restricted Subsidiaries may Incur the following
Indebtedness:

 

(i)                                     Indebtedness Incurred pursuant to any
Credit Facility (including but not limited to in respect of letters of credit or
bankers’ acceptances issued or created thereunder) and Indebtedness Incurred
other than under any Credit Facility, and (without limiting the foregoing), in
each case, any Refinancing Indebtedness in respect thereof, in a maximum
principal amount at any time outstanding not exceeding in the aggregate the
amount equal to the sum of (A) $1,950 million, plus (B) an amount not in excess
of the Maximum Incremental Facilities Amount plus (C) in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing;

 

(ii)                                  Indebtedness (A) of any Restricted
Subsidiary to the Borrower or (B) of the Borrower or any Restricted Subsidiary
to any Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock of such Restricted Subsidiary to which such Indebtedness is
owed, or other event, that results in such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of such Indebtedness
(except to the Borrower or a Restricted Subsidiary) will be deemed, in each
case, an Incurrence of such Indebtedness by the issuer thereof not permitted by
this subsection 7.1(b)(ii);

 

(iii)                               Indebtedness represented by the Senior Notes
issued on the 2016 Effective Date (and any Senior Notes issued in respect
thereof or in exchange therefor), any Indebtedness (other than the Indebtedness
described in clause (ii) above) outstanding on the 2016 Effective Date and any
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this subsection 7.1(b)(iii) or subsection 7.1(a) above;

 

(iv)                              Purchase Money Obligations, Capitalized Lease
Obligations, and in each case any Refinancing Indebtedness with respect thereto;
provided that the aggregate principal amount of such Purchase Money Obligations
Incurred to finance the acquisition of Capital Stock of any Person at any time
outstanding pursuant to this clause shall not exceed an amount equal to the
greater of $175.0 million and 13.25% of Consolidated Tangible Assets;

 

(v)                                 Indebtedness (A) supported by a letter of
credit issued pursuant to any Credit Facility in a principal amount not
exceeding the face amount of such letter of credit or (B) consisting of
accommodation guarantees for the benefit of trade creditors of the Borrower or
any of its Restricted Subsidiaries;

 

(vi)                              (A) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Borrower or any Restricted Subsidiary (other than any Indebtedness Incurred
by the Borrower or such Restricted Subsidiary, as the case may be, in violation
of this subsection 7.1), or (B) without limiting subsection 7.2, Indebtedness of
the Borrower or any Restricted Subsidiary arising by reason of any Lien granted
by or applicable to such Person securing Indebtedness of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1);

 

(vii)                           Indebtedness of the Borrower or any Restricted
Subsidiary (A) arising from the honoring of a check, draft or similar instrument
drawn against insufficient funds, provided

 

69

--------------------------------------------------------------------------------


 

that such Indebtedness is extinguished within five Business Days of its
Incurrence, or (B) consisting of guarantees, indemnities, obligations in respect
of earnouts or other purchase price adjustments, or similar
obligations, Incurred in connection with the acquisition or disposition of any
business, assets or Person;

 

(viii)                        Indebtedness of the Borrower or any Restricted
Subsidiary in respect of (A) letters of credit, bankers’ acceptances or other
similar instruments or obligations issued, or relating to liabilities or
obligations incurred, in the ordinary course of business (including those issued
to governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, including in respect of liabilities or obligations of
franchisees or (C) Hedging Obligations, entered into for bona fide hedging
purposes, or (D) Management Guarantees or Management Indebtedness, or (E) the
financing of insurance premiums in the ordinary course of business, or
(F) take-or-pay obligations under supply arrangements incurred in the ordinary
course of business, or (G) netting, overdraft protection and other arrangements
arising under standard business terms of any bank at which the Borrower or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement;

 

(ix)                              Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
Incurred in connection with a Special Purpose Financing; provided that (1) such
Indebtedness is not recourse to the Borrower or any Restricted Subsidiary that
is not a Special Purpose Subsidiary (other than with respect to Special Purpose
Financing Undertakings); (2) in the event such Indebtedness shall become
recourse to the Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), such Indebtedness will be deemed to be, and must be classified by
the Borrower as, Incurred at such time (or at the time initially Incurred) under
one or more of the other provisions of this subsection 7.1 for so long as such
Indebtedness shall be so recourse; and (3) in the event that at any time
thereafter such Indebtedness shall comply with the provisions of the preceding
subclause (1), the Borrower may classify such Indebtedness in whole or in part
as Incurred under this subsection 7.1(b)(ix);

 

(x)                                 [Reserved];

 

(xi)                              Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount at any time outstanding not
exceeding an amount equal to the greater of (x) $25.0 million and
(y) (A) (1) the Foreign Borrowing Base less (2) the aggregate principal amount
of Indebtedness Incurred by Special Purpose Subsidiaries that are Foreign
Subsidiaries and then outstanding pursuant to clause (ix) of this subsection
7.1(b) plus (B) in the event of any refinancing of any Indebtedness Incurred
under this clause (xi), the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

 

(xii)                           Contribution Indebtedness and any Refinancing
Indebtedness with respect thereto;

 

(xiii)                        Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with any acquisition of assets (including Capital Stock), business or Person, or
any merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or

 

70

--------------------------------------------------------------------------------


 

consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1)  the Borrower would have
a Consolidated Total Leverage Ratio equal to or less than 6.25:1.00 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto; provided, further, that if, at the Borrower’s option, on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, pro
forma effect is given to the Incurrence of the entire committed amount of such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, without further compliance with this
clause (xiii); and any Refinancing Indebtedness with respect to any such
Indebtedness;

 

(xiv)                       Indebtedness of the Borrower or any Restricted
Subsidiary Incurred as consideration in connection with, or otherwise to
finance, any acquisition of assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary and any Refinancing Indebtedness with respect
thereto, in an aggregate principal amount at any time outstanding not exceeding
an amount equal to the greater of $200.0 million and 15.5% of Consolidated
Tangible Assets;

 

(xv)                          Indebtedness issuable upon the conversion or
exchange of shares of Disqualified Stock issued in accordance with paragraph
(a) above, and any Refinancing Indebtedness with respect thereto; and

 

(xvi)                       Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount at any time outstanding not
exceeding an amount equal to the greater of $250.0 million and 19% of
Consolidated Tangible Assets.

 

(c)                                  For purposes of determining compliance
with, and the outstanding principal amount of any particular Indebtedness
Incurred pursuant to and in compliance with, this subsection 7.1, (i) any other
obligation of the obligor on such Indebtedness (or of any other Person who could
have Incurred such Indebtedness under this subsection 7.1) arising under any
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation supporting such Indebtedness shall be disregarded to
the extent that such Guarantee, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation secures the principal amount of such
Indebtedness; (ii) in the event that Indebtedness Incurred pursuant to
subsection 7.1(b) meets the criteria of more than one of the types of
Indebtedness described in subsection 7.1(b) above, the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of the clauses of subsection
7.1(b) (including in part under one such clause and in part under another such
clause); provided that (if the Borrower shall so determine) any Indebtedness
Incurred pursuant to clause (b)(xvi) of this subsection 7.1 or clause (b)(iv) of
this subsection 7.1 as limited by the proviso thereto, shall, at the Borrower’s
election, cease to be deemed Incurred or outstanding for purposes of such clause
but shall be deemed Incurred for the purposes of paragraph (a) of this
subsection 7.1 from and after the first date on which such Restricted Subsidiary
could have Incurred such Indebtedness under paragraph (a) of this subsection 7.1
without reliance on such clause; (iii) in the event that Indebtedness could be
Incurred in part under subsection 7.1(a), the Borrower, in its sole discretion,
may classify a portion of such Indebtedness as having been Incurred under
subsection 7.1(a) and the remainder of such Indebtedness as having been Incurred
under subsection 7.1(b); (iv) the amount of Indebtedness issued at a price that
is less than the principal amount thereof shall be equal to the amount of the
liability in respect thereof determined in accordance with GAAP; (v) the
principal amount of Indebtedness outstanding under any clause of paragraph
(b) above, including for purposes of any determination of the “Maximum
Incremental Facilities Amount,” shall be determined after

 

71

--------------------------------------------------------------------------------


 

giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness and (vi) if any Indebtedness is Incurred
to refinance Indebtedness initially Incurred in reliance on a basket measured by
reference to a percentage of Consolidated Tangible Assets at the time of
Incurrence, and such refinancing would cause the percentage of Consolidated
Tangible Assets restriction to be exceeded if calculated based on the
Consolidated Tangible Assets on the date of such refinancing, such percentage of
Consolidated Tangible Assets restriction shall not be deemed to be exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing.  Notwithstanding anything herein to the contrary, Indebtedness
Incurred by the Borrower on the Effective Date under this Agreement shall be
classified as Incurred under subsection 7.1(b), and not under subsection 7.1(a).

 

(d)                                 For purposes of determining compliance with
any Dollar denominated restriction on the Incurrence of Indebtedness denominated
in a foreign currency, the Dollar-equivalent principal amount of such
Indebtedness Incurred pursuant thereto shall be calculated based on the relevant
currency exchange rate in effect on the date that such Indebtedness was
Incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness, provided that (x) the Dollar-equivalent principal
amount of any such Indebtedness outstanding on the Effective Date shall be
calculated based on the relevant currency exchange rate in effect on the
Effective Date, (y) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a foreign currency (or in a different currency from
such Indebtedness so being Incurred), and such refinancing would cause the
applicable Dollar denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing and (z) the Dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to this
Agreement shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (i) the Effective Date, (ii) any date on
which any of the respective commitments under this Agreement shall be
reallocated between or among facilities or subfacilities hereunder or
thereunder, or on which such rate is otherwise calculated for any purpose
thereunder, or (iii) the date of such Incurrence.  The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

7.2                               Limitation on Liens.  The Borrower shall not,
and shall not permit any Material Restricted Subsidiary to, directly or
indirectly, create or permit to exist any Lien on any of its property or assets,
whether now owned or hereafter acquired, securing any Indebtedness, except for
the following Liens:

 

(a)                                 Liens for taxes, assessments or other
governmental charges not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Borrower and its Restricted Subsidiaries or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or a Subsidiary thereof, as the case
may be, in accordance with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business in respect of obligations

 

72

--------------------------------------------------------------------------------


 

that are not overdue for a period of more than 60 days or that are bonded or
that are being contested in good faith and by appropriate proceedings;

 

(c)                                  pledges, deposits or Liens in connection
with workers’ compensation,  unemployment insurance and other social security
and other similar legislation or other insurance related obligations (including,
without limitation, pledges or deposits securing liability to insurance carriers
under insurance or self-insurance arrangements);

 

(d)                                 pledges, deposits or Liens to secure the
performance of bids, tenders, trade, government or other contracts (other than
for borrowed money), obligations for utilities, leases, licenses, statutory
obligations, completion guarantees, surety, judgment, appeal or performance
bonds, other similar bonds, instruments or obligations, and other obligations of
a like nature incurred in the ordinary course of business;

 

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(f)                                   Liens existing on, or provided for under
written arrangements existing on, the 2016 Effective Date, which Liens or
arrangements are set forth on Schedule 7.2, or (in the case of any such Liens
securing Indebtedness of the Borrower or any of its Subsidiaries existing or
arising under written arrangements existing on the 2016 Effective Date) securing
any Refinancing Indebtedness in respect of such Indebtedness so long as the Lien
securing such Refinancing Indebtedness is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

 

(g)                                  (i) mortgages, liens, security interests,
restrictions, encumbrances or any other matters of record that have been placed
by any developer, landlord or other third party on property over which the
Borrower or any Restricted Subsidiary has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

(h)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Hedging Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with subsection 7.1;

 

(i)                                     Liens arising out of judgments, decrees,
orders or awards in respect of which the Borrower or any Restricted Subsidiary
shall in good faith be prosecuting an appeal or proceedings for review, which
appeal or proceedings shall not have been finally terminated, or if the period
within which such appeal or proceedings may be initiated shall not have expired;

 

(j)                                    leases, subleases, licenses or
sublicenses to or from third parties;

 

(k)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of (i) Indebtedness
Incurred in compliance with subsection 7.1(b)(i), (iii) (other than the Senior
Notes and Refinancing Indebtedness Incurred in respect of Indebtedness Incurred
in compliance with subsection 7.1(a)), (iv), (v), (vii), (viii), (ix) or (xi),
(ii) Credit Facility

 

73

--------------------------------------------------------------------------------


 

Indebtedness Incurred in compliance with subsection 7.1(b)(xii), (xiv) or (xvi),
(iii) Indebtedness of any Restricted Subsidiary that is not a Subsidiary
Guarantor, (iv) Indebtedness or other obligations of any Special Purpose Entity
or (v) obligations in respect of Management Advances or Management Guarantees,
in each case under the foregoing clauses (i) through (v) including Liens
securing any Guarantee of any thereof;

 

(l)                                     Liens existing on property or assets of
a Person at the time such Person becomes a Subsidiary of the Borrower (or at the
time the Borrower or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger or consolidation with or into the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided
further, that for purposes of this clause (l), if a Person other than the
Borrower is the Successor Company with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

 

(m)                             Liens on Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary that secure Indebtedness or other
obligations of such Unrestricted Subsidiary;

 

(n)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(o)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness Incurred in respect of any Indebtedness secured by, or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any other Permitted Liens, provided that any
such new Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)                                 Liens (i) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, (ii) on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets, (iii) on receivables (including
related rights), (iv) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (v) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (vi) in favor of the Borrower or
any Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (vii) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business, (viii) on inventory or other goods and proceeds securing
obligations in respect of bankers’ acceptances issued or created to facilitate
the purchase, shipment or storage of such inventory or other goods,
(ix) relating to pooled deposit or sweep accounts to permit satisfaction of

 

74

--------------------------------------------------------------------------------


 

overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (x) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, (xi) arising in connection with
repurchase agreements permitted under subsection 7.1, on assets that are the
subject of such repurchase agreements, or (xii) in favor of any Special Purpose
Entity in connection with any Financing Disposition;

 

(q)                                 other Liens securing obligations incurred in
the ordinary course of business, which obligations do not exceed the greater of
$75 million and 5.75% of Consolidated Tangible Assets at the time of incurrence
of such obligation;

 

(r)                                    Liens securing Indebtedness (including
Liens securing any Obligations in respect thereof) consisting of Indebtedness
Incurred in compliance with subsection 7.1, provided that on the date of the
Incurrence of such Indebtedness after giving effect to such Incurrence (or on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness after
giving pro forma effect to the Incurrence of the entire committed amount, in
which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this
clause) after giving pro forma effect to the Incurrence of the entire committed
amount of such Indebtedness), the Consolidated Secured Leverage Ratio shall not
exceed 3.75:1.00; and

 

(s)                                   Liens on the collateral securing the 2016
Credit Facility Obligations, if such Liens rank junior to the Liens on such
collateral in relation to the Lien securing the 2016 Loans and the 2016
Subsidiary Guarantees, as applicable.

 

For purposes of determining compliance with this subsection 7.2, (v) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category), (w) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2; (x) in
the event that a portion of Indebtedness secured by a Lien could be classified
as secured in part pursuant to clause (k)(i) above in respect of Indebtedness
Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the definition of
“Maximum Incremental Facilities Amount” (giving effect to the Incurrence of such
portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(i) above in respect of
Indebtedness Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the
definition of “Maximum Incremental Facilities Amount” and the remainder of the
Indebtedness as having been secured pursuant to one or more of the other clauses
of this definition (other than clause (r)), (y) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to clause
(r) above (giving effect to the Incurrence of such portion of Indebtedness), the
Borrower, in its sole discretion, may classify such portion of Indebtedness (and
any Obligations in respect thereof) as having been secured pursuant to clause
(r) above and the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses of this definition (other than clause
(k)(i) above in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i) and clause (i) of the definition of “Maximum Incremental Facilities
Amount”) and (z) if any Liens securing Indebtedness are Incurred to refinance
Liens securing Indebtedness initially Incurred in reliance on a basket measured
by reference to a percentage of Consolidated Tangible Assets at the time of
Incurrence, and such refinancing would cause the percentage of Consolidated
Tangible Assets restriction to be exceeded if calculated based on the
Consolidated Tangible Assets on the date of such refinancing, such percentage of
Consolidated Tangible Assets restriction shall not be deemed to be exceeded so
long as the principal amount of such Indebtedness secured by such Liens does not
exceed the principal amount of such Indebtedness secured by such Liens being
refinanced, plus the aggregate amount of fees, underwriting

 

75

--------------------------------------------------------------------------------


 

discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.

 

7.3                               Limitation on Fundamental Changes.

 

(a)                                 The Borrower will not consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, unless:

 

(i)                                     the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia and the Successor Company (if not the Borrower) will expressly assume
all the obligations of the Borrower under this Agreement and the Loan Documents
to which it is a party by executing and delivering to the Administrative Agent a
joinder or one or more other documents or instruments in form reasonably
satisfactory to the Administrative Agent;

 

(ii)                                  immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), no Default will have occurred and be
continuing;

 

(iii)                               immediately after giving effect to such
transaction, either (A) the Borrower (or, if applicable, the Successor Company
with respect thereto) could Incur at least $1.00 of additional Indebtedness
pursuant to subsection 7.1(a), or (B) the Consolidated Coverage Ratio of the
Borrower (or, if applicable, the Successor Company with respect thereto) would
equal or exceed the Consolidated Coverage Ratio of the Borrower immediately
prior to giving effect to such transaction;

 

(iv)                              each applicable Subsidiary Guarantor (other
than (x) any Subsidiary Guarantor that will be released from its obligations
under its Subsidiary Guarantee in connection with such transaction and (y) any
party to any such consolidation or merger) shall have delivered a joinder or
other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its Subsidiary Guarantee (other than any
Subsidiary Guarantee that will be discharged or terminated in connection with
such transaction);

 

(v)                                 [Reserved]; and

 

(vi)                              the Borrower will have delivered to the
Administrative Agent a certificate signed by a Responsible Officer and a legal
opinion each to the effect that such consolidation, merger or transfer complies
with the provisions described in this paragraph, provided that (x) in giving
such opinion such counsel may rely on such certificate of such Responsible
Officer as to compliance with the foregoing clauses (ii) and (iii) of this
subsection 7.3(a) and as to any matters of fact, and (y) no such legal opinion
will be required for a consolidation, merger or transfer described in
clause (d) of this subsection 7.3.

 

(b)                                 Any Indebtedness that becomes an obligation
of the Borrower (or, if applicable, the Successor Company with respect thereto)
or any Restricted Subsidiary (or that is deemed to be Incurred by any Restricted
Subsidiary that becomes a Restricted Subsidiary) as a result of any such
transaction undertaken in compliance with this subsection 7.3, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with subsection 7.1.

 

76

--------------------------------------------------------------------------------


 

(c)                                  Upon any transaction involving the Borrower
in accordance with subsection 7.3(a) in which the Borrower is not the Successor
Company, the Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under the Loan Documents, and
thereafter the predecessor Borrower shall be relieved of all obligations and
covenants under this Agreement, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans.

 

(d)                                 Clauses (ii) and (iii) of subsection
7.3(a) will not apply to any transaction in which the Borrower consolidates or
merges with or into or transfers all or substantially all its properties and
assets to (x) an Affiliate incorporated or organized for the purpose of
reincorporating or reorganizing the Borrower in another jurisdiction or changing
its legal structure to a corporation or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and its
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof.  Subsection 7.3(a) will not apply to (l) any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower or (2) the Transactions.

 

7.4                               Limitation on Asset Dispositions; Proceeds
from Asset Dispositions and Recovery Events.

 

(a)                                 The Borrower will not, and will not permit
any Material Restricted Subsidiary to, make any Asset Disposition unless:

 

(i)                                     the Borrower or such Restricted
Subsidiary receives consideration (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) at the time of such Asset Disposition at least equal to the fair
market value of the shares and assets subject to such Asset Disposition, as such
fair market value (on the date a legally binding commitment for such Asset
Disposition was entered into) may be determined in good faith by the Borrower
(and shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of
$70.0 million), which determination shall be conclusive (including as to the
value of all non-cash consideration), and

 

(ii)                                  in the case of any Asset Disposition (or
series of related Asset Dispositions) having a fair market value (on the date a
legally binding commitment for such Asset Disposition was entered into) of
$50.0 million or more, at least 75% of the consideration therefor (excluding, in
the case of an Asset Disposition (or series of related Asset Dispositions), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) received by the Borrower or such Restricted Subsidiary is in the
form of cash.

 

7.5                               Limitation on Dividends and Other Restricted
Payments.  (a)  The Borrower shall not, and shall not permit any Material
Restricted Subsidiary to, directly or indirectly, (i) declare or pay any
dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents

 

77

--------------------------------------------------------------------------------


 

a portion of the exercise price thereof), (iii) voluntarily purchase,
repurchase, redeem, defease or otherwise voluntarily acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment any Subordinated Obligations (other than a purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such purchase,
repurchase, redemption, defeasance or other acquisition or retirement) or
(iv) make any Investment (other than a Permitted Investment) in any Person (any
such dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment and after giving effect thereto:

 

(1)                                 An Event of Default under subsection 8.1(a),
(c), (e), (f), (h), (i), (j) or (k) or another Event of Default known to the
Borrower shall have occurred and be continuing (or would result therefrom);

 

(2)                                 the Borrower could not Incur at least an
additional $1.00 of Indebtedness pursuant to subsection 7.1(a); or

 

(3)                                 the aggregate amount of such Restricted
Payment and all other Restricted Payments (the amount so expended, if other than
in cash, to be as determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Board of
Directors) declared or made subsequent to July 1, 2014 (including Restricted
Payments under the Original Credit Agreement) and then outstanding would exceed,
without duplication, the sum of:

 

(A)                               50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on April 1, 2014
to the end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
are available (or, in case such Consolidated Net Income shall be a negative
number, 100% of such negative number);

 

(B)                               the aggregate Net Cash Proceeds and the fair
value (as determined in good faith by the Borrower) of property or assets
received (x) by the Borrower as capital contributions to the Borrower after
July 1, 2014 or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) after July 1, 2014 (other than Excluded Contributions and
Contribution Amounts) or (y) by the Borrower or any Restricted Subsidiary from
the Incurrence by the Borrower or any Restricted Subsidiary after July 1, 2014
of Indebtedness that shall have been converted into or exchanged for Capital
Stock of the Borrower (other than Disqualified Stock or Designated Preferred
Stock) or Capital Stock of any Parent, plus the amount of any cash and the fair
value (as determined in good faith by the Borrower) of any property or assets,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange;

 

(C)                               (i) the aggregate amount of cash and the fair
value (as determined in good faith by the Borrower) of any property or assets
received after July 1, 2014, from dividends, distributions, interest payments,
return of capital, repayments of Investments or other transfers of assets to the
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary,
including dividends or other distributions related to dividends or other
distributions made pursuant to subsection 7.5(b)(x) below, plus (ii) the
aggregate amount

 

78

--------------------------------------------------------------------------------


 

resulting from the redesignation after July 1, 2014, of any Unrestricted
Subsidiary as a Restricted Subsidiary (valued in each case as provided in the
definition of “Investment”);

 

(D)                               in the case of any disposition or repayment of
any Investment after July 1, 2014, constituting a Restricted Payment (without
duplication of any amount deducted in calculating the amount of Investments at
any time outstanding included in the amount of Restricted Payments), the
aggregate amount of cash and the fair value (as determined in good faith by the
Borrower) of any property or assets received by the Borrower or a Restricted
Subsidiary after July 1, 2014, with respect to all such dispositions and
repayments; and

 

(E)                                $25,000,000.

 

(b)                                 The provisions of subsection 7.5(a) above do
not prohibit any of the following (each, a “Permitted Payment”):

 

(i)                                     (x) any purchase, redemption,
repurchase, defeasance or other acquisition or retirement of Capital Stock of
the Borrower (“Treasury Capital Stock”) or Subordinated Obligations made by
exchange (including any such exchange pursuant to the exercise of a conversion
right or privilege in connection with which cash is paid in lieu of the issuance
of fractional shares) for, or out of the proceeds of the issuance or sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary) (“Refunding Capital Stock”) or a
capital contribution to the Borrower, in each case other than Excluded
Contributions and Contribution Amounts; provided that the Net Cash Proceeds from
such issuance, sale or capital contribution shall be excluded in subsequent
calculations under subsection 7.5(a)(3)(B) above and (y) if immediately prior to
such acquisition or retirement of such Treasury Capital Stock, dividends thereon
were permitted pursuant to subsection 7.5(b)(xv), dividends on such Refunding
Capital Stock in an aggregate amount per annum not exceeding the aggregate
amount per annum of dividends so permitted on such Treasury Capital Stock;

 

(ii)                                  any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Subordinated Obligations
(w) made by exchange for, or out of the proceeds of the Incurrence
of, Indebtedness of the Borrower or Refinancing Indebtedness, in each case
Incurred in compliance with subsection 7.1, (x) [reserved], (y) [reserved] or
(z) constituting Acquired Indebtedness;

 

(iii)                               any dividend paid or redemption made within
60 days after the date of declaration thereof or of the giving of notice
thereof, as applicable, if at such date of declaration or notice such dividend
or redemption would have complied with subsection 7.5(a) above;

 

(iv)                              Investments or other Restricted Payments in an
aggregate amount outstanding at any time not to exceed the amount of Excluded
Contributions;

 

(v)                                 loans, advances, dividends or distributions
by the Borrower to any Parent to permit any Parent to repurchase or otherwise
acquire its Capital Stock (including any options, warrants or other rights in
respect thereof), or payments by the Borrower to repurchase or otherwise acquire
Capital Stock of any Parent or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount

 

79

--------------------------------------------------------------------------------


 

(net of repayments of any such loans or advances) equal to
(x) (1) $30.0 million, plus (2) $10.0 million multiplied by the number of
calendar years that have commenced since July 1, 2014, plus (y) the Net Cash
Proceeds received by the Borrower since July 1, 2014 from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
subsection 7.5(a)(3)(B)(x) above, plus (z) the cash proceeds of key man life
insurance policies received by the Borrower or any Restricted Subsidiary (or by
any Parent and contributed to the Borrower) since July 1, 2014, to the extent
such cash proceeds are not included in any calculation under
subsection 7.5(a)(3)(A) above; provided that any cancellation of Indebtedness
owing to the Borrower or any Restricted Subsidiary by any Management Investor in
connection with any repurchase or other acquisition of Capital Stock (including
any options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 7.5 or any other provision of this Agreement;

 

(vi)                              the payment by the Borrower of, or loans,
advances, dividends or distributions by the Borrower to any Parent to pay,
dividends on the common stock, units or equity of the Borrower or any Parent in
an amount not to exceed in any fiscal year of the Borrower 6.0% of Market
Capitalization of the Borrower;

 

(vii)                           Restricted Payments (including loans or
advances) in an aggregate amount outstanding at any time not to exceed an amount
(net of repayments of any such loans or advances) equal to the greater of
$100.0 million and 7.75% of Consolidated Tangible Assets;

 

(viii)                        loans, advances, dividends or distributions to any
Parent or other payments by the Borrower or any Restricted Subsidiary (A) to
satisfy or permit any Parent to satisfy obligations under the Management
Agreements, (B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit
any Parent to pay any Parent Expenses or any Related Taxes;

 

(ix)                              payments by the Borrower, or loans, advances,
dividends or distributions by the Borrower to any Parent to make payments, to
holders of Capital Stock of the Borrower or any Parent in lieu of issuance of
fractional shares of such Capital Stock, not to exceed $5.0 million in the
aggregate outstanding at any time;

 

(x)                                 dividends or other distributions of, or
Investments paid for or made with, Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;

 

(xi)                              any Restricted Payment pursuant to or in
connection with the Transactions;

 

(xii)                           dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with subsection 7.1;

 

(xiii)                        [reserved];

 

(xiv)                       Restricted Payments (including loans or advances) in
an aggregate amount outstanding at any time not to exceed an amount (net of any
repayments of any such loans or advances) equal to Net Available Cash to the
extent permitted by subsection 7.4(b)(iii) of the 2016 Credit Agreement and
(without duplication) Restricted Payments (including loans or advances) from
declined amounts as contemplated by subsection 3.4(f) in respect of prepayments
required by subsections 3.4(c) or (d); provided that, in the case of such a
Restricted Payment that is a dividend

 

80

--------------------------------------------------------------------------------


 

or distribution on or in respect of, or a purchase, redemption, retirement or
other acquisition for value of, Capital Stock of Holding Parent, at the time of
such Restricted Payment, the Consolidated Coverage Ratio is greater than or
equal to 2.0:1.0 for the four fiscal quarter period of the Borrower ending on
the last date of the most recently completed fiscal year or quarter for which
financial statements of the Borrower have been delivered under subsection
6.1(a) or (b) of the 2016 Credit Agreement;

 

(xv)                          (A) dividends on any Designated Preferred Stock of
the Borrower issued after July 1, 2014; provided that at the time of such
issuance and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00 to 1.00, or (B) any dividend on Refunding
Capital Stock that is Preferred Stock in excess of the amount of dividends
thereon permitted by clause (i) of this paragraph (b), provided that at the time
of the declaration of such dividend and after giving effect thereto on a pro
forma basis, the Consolidated Coverage Ratio would be at least 2.00:1.00, or
(C) loans, advances, dividends or distributions to any Parent to permit
dividends on any Designated Preferred Stock of any Parent issued after July 1,
2014, in an amount (net of repayments of any such loans or advances) not
exceeding the aggregate cash proceeds received by the Borrower from the issuance
or sale of such Designated Preferred Stock of such Parent;

 

(xvi)                       Investments in Unrestricted Subsidiaries in an
aggregate amount outstanding at any time not exceeding the greater of
$75.0 million and 5.75% of Consolidated Tangible Assets;

 

(xvii)                    distributions or payments of Special Purpose Financing
Fees; and

 

(xviii)                 any Restricted Payment; provided that on a pro forma
basis after giving effect to such Restricted Payment the Consolidated Total
Leverage Ratio would be equal to or less than 4.50:1.00;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to
subsections 7.5(b)(vii), (xiii) and (xviii), no Event of Default under
subsection 8.1(a), (c), (e), (f), (h), (i), (j) or (k) or other Event of Default
known to the Borrower shall have occurred and be continuing at the time of any
such Permitted Payment after giving effect thereto.  The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this covenant (or in the case of any
Investment, the clauses of Permitted Investments) and in part under one or more
other such provisions (or, as applicable, clauses).

 

7.6                               Limitation on Transactions with Affiliates. 
(a) The Borrower will not, and will not permit any Material Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of related transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of the
Borrower (an “Affiliate Transaction”) involving aggregate consideration in
excess of $25.0 million unless (i) the terms of such Affiliate Transaction are
not materially less favorable to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained at the time in a transaction
with a Person who is not such an Affiliate and (ii) if such Affiliate
Transaction involves aggregate consideration in excess of $50.0 million, the
terms of such Affiliate Transaction have been approved by a majority of the
Board of Directors.  For purposes of this paragraph, any Affiliate Transaction
shall be deemed to have satisfied the requirements set forth in this
subsection 7.6(a) if (x) such Affiliate Transaction is approved by a majority of
the Disinterested Directors

 

81

--------------------------------------------------------------------------------


 

or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

 

(a)                                 The provisions of subsection 7.6(a) above
will not apply to:

 

(i)                                     any Restricted Payment Transaction,

 

(ii)                                  (1) the entering into, maintaining or
performance of any employment or consulting contract, collective bargaining
agreement, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer,
director or consultant of or to the Borrower, any Restricted Subsidiary or any
Parent heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, or any issuance, grant or
award of stock, options, other equity-related interests or other securities, to
any such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Borrower or any
of its Subsidiaries or any Parent (as determined in good faith by the Borrower,
such Subsidiary or such Parent), (4) any transaction with an officer or director
of the Borrower or any of its Subsidiaries or any Parent in the ordinary course
of business not involving more than $120,000 in any one case, or (5) Management
Advances and payments in respect thereof (or in reimbursement of any expenses
referred to in the definition of such term),

 

(iii)                               any transaction between or among any of the
Borrower, one or more Restricted Subsidiaries, and/or one or more Special
Purpose Entities,

 

(iv)                              any transaction arising out of agreements or
instruments in existence on the Effective Date (other than any Tax Sharing
Agreement or Management Agreement referred to in subsection 7.6(b)(vii) below),
and any payments made pursuant thereto,

 

(v)                                 any transaction in the ordinary course of
business on terms that are fair to the Borrower and its Restricted Subsidiaries
in the reasonable determination of the Board of Directors or senior management
of the Borrower, or are not materially less favorable to the Borrower or the
relevant Restricted Subsidiary than those that could be obtained at the time in
a transaction with a Person who is not an Affiliate of the Borrower,

 

(vi)                              any transaction in the ordinary course of
business, or approved by a majority of the Board of Directors, between the
Borrower or any Restricted Subsidiary and any Affiliate of the Borrower
controlled by the Borrower that is a joint venture or similar entity,

 

(vii)                           the execution, delivery and performance of any
Tax Sharing Agreement and any Management Agreements,

 

(viii)                        the Transactions, all transactions in connection
therewith (including but not limited to the financing thereof), and all fees and
expenses paid or payable in connection with the Transactions, and

 

(ix)                              any issuance or sale of Capital Stock (other
than Disqualified Stock) of the Borrower or capital contribution to the
Borrower.

 

7.7                               [Reserved].

 

82

--------------------------------------------------------------------------------


 

7.8                               [Reserved].

 

7.9                               Limitation on Restrictions on Distributions
from Restricted Subsidiaries.  The Borrower will not, and will not permit any
Material Restricted Subsidiary to create or otherwise cause to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (i) pay dividends or make any other distributions on
its Capital Stock or pay any Indebtedness or other obligations owed to the
Borrower, (ii) make any loans or advances to the Borrower or (iii) transfer any
of its property or assets to the Borrower (provided that dividend or liquidation
priority between classes of Capital Stock, or subordination of any obligation
(including the application of any remedy bars thereto) to any other obligation,
will not be deemed to constitute such an encumbrance or restriction), except any
encumbrance or restriction:

 

(a)                                 pursuant to an agreement or instrument in
effect at or entered into on the Effective Date and any Credit Facility;

 

(b)                                 pursuant to any agreement or instrument of a
Person, or relating to Indebtedness or Capital Stock of a Person, which Person
is acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or which agreement or instrument is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets from such Person, as in effect at the time of such acquisition, merger or
consolidation (except to the extent that such Indebtedness was incurred to
finance, or otherwise in connection with, such acquisition, merger or
consolidation); provided that for purposes of this subsection 7.9(b), if a
Person other than the Borrower is the Successor Company with respect thereto,
any Subsidiary thereof or agreement or instrument of such Person or any such
Subsidiary shall be deemed acquired or assumed, as the case may be, by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

 

(c)                                  pursuant to an agreement or instrument (a
“Refinancing Agreement”) effecting a refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement or instrument referred to in subsections 7.9(a) or (b) above or
this subsection 7.9(c) (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided, however, that the encumbrances and
restrictions contained in any such Refinancing Agreement or Amendment taken as a
whole are not materially less favorable to the Lenders than encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such Refinancing Agreement or Amendment relates (as determined in good faith by
the Borrower);

 

(d)                                 (i) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any lease,
license or other contract, (ii) by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Borrower or any Restricted Subsidiary,
(v) pursuant to Purchase Money Obligations that impose encumbrances or
restrictions on the property or assets so acquired, (vi) on cash or other
deposits or net worth imposed by customers or suppliers under agreements entered
into in the ordinary course of business, (vii) pursuant to customary provisions
contained in agreements and instruments entered into in the ordinary course of
business (including but not

 

83

--------------------------------------------------------------------------------


 

limited to leases and licenses) or in joint venture and other similar
agreements, (viii) that arises or is agreed to in the ordinary course of
business and does not detract from the value of property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
such Restricted Subsidiary, or (ix) pursuant to Hedging Obligations;

 

(e)                                  with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or substantially all the
Capital Stock or assets of such Restricted Subsidiary (or the property or assets
that are subject to such restriction) pending the closing of such sale or
disposition;

 

(f)                                   by reason of any applicable law, rule,
regulation or order, or required by any regulatory authority having jurisdiction
over the Borrower or any Restricted Subsidiary or any of their businesses,
including any such law, rule, regulation, order or requirement applicable in
connection with such Restricted Subsidiary’s status (or the status of any
Subsidiary of such Restricted Subsidiary) as a Captive Insurance Subsidiary or
Home Warranty Subsidiary; or

 

(g)                                  pursuant to an agreement or instrument
(i) relating to any Indebtedness permitted to be Incurred subsequent to the
Effective Date pursuant to subsection 7.1, (A) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Borrower), or (B) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Loans or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness, (ii) relating
to any sale of receivables by or Indebtedness of a Foreign Subsidiary or
(iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity.

 

SECTION 8.                            EVENTS OF DEFAULT.

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof (whether at Stated
Maturity, by mandatory prepayment or otherwise); or the Borrower shall fail to
pay any interest on any Loan or any other amount payable hereunder, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or that is contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in Section 7 of this
Agreement; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this subsection 8.1), and such default shall continue unremedied

 

84

--------------------------------------------------------------------------------


 

for a period of 30 days after the date on which written notice thereof shall
have been given to the Borrower by the Administrative Agent or the Required
Lenders; or

 

(e)                                  (i) Any Loan Party or any of its Restricted
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness for borrowed money, or any Loan Party or any of its Material
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness, in each case (excluding the Loans and any Indebtedness owed
to the Borrower or any Loan Party) in excess of $75.0 million beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Loan Party or
any of its Material Restricted Subsidiaries shall default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Loans) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its Stated Maturity (an “Acceleration”), and such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given, and such Indebtedness shall have been caused to become due prior to its
Stated Maturity; or

 

(f)                                   If (i)  any Loan Party or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts (excluding, in each case, the
solvent liquidation or reorganization of any Foreign Subsidiary of the Borrower
that is not a Loan Party) or (B) seeking appointment of a receiver, interim
receiver, receivers, receiver and manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party or any of its Material Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party or any of its Material Restricted Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any corporate or other similar organizational action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any
of its Material Restricted Subsidiaries shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due; or

 

(g)                                  (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), or, on and after the effectiveness of the
Pension Act, any failure by any Plan to satisfy the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived, shall

 

85

--------------------------------------------------------------------------------


 

exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
or (iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, or (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, or (v) either of the Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is reasonably likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan, or (vi) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against any Loan Party or any of its Material Restricted Subsidiaries
involving in the aggregate at any time a liability (net of any insurance or
indemnity payments actually received in respect thereof prior to or within
60 days from the entry thereof, or to be received in respect thereof in the
event any appeal thereof shall be unsuccessful) of $50.0 million or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

 

(i)                                     The Guarantee Agreement shall cease for
any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof), or the Borrower or any Loan Party, in each case that is a
party thereto shall so assert in writing; or

 

(j)                                    [reserved]; or

 

(k)                                 Subject to the Borrower’s option to make a
payment in full of all of the Loans, a Change of Control shall have occurred;

 

then, and in any such event, if such event is an Event of Default specified in
clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments, if any, shall automatically immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement shall immediately become due and payable, and (B) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments, if any, shall immediately
terminate, and/or declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

 

Except as expressly provided above in this subsection 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

SECTION 9.                            THE ADMINISTRATIVE AGENT AND THE OTHER
REPRESENTATIVES.

 

9.1                               Appointment.  (a) Each Lender hereby
irrevocably designates and appoints JPMorgan Chase Bank, N.A., as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes JPMorgan Chase Bank,
N.A., as

 

86

--------------------------------------------------------------------------------


 

Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to or required of
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Other Representatives shall not have
any duties or responsibilities, except, in the case of the Administrative Agent,
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Other Representatives.

 

(b)                                 The Administrative Agent may perform any of
its duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
officers, directors, agents, employees or affiliates, or delegate any and all
such rights and powers to, any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

(c)                                  Except for subsections 9.5 and 9.10, the
provisions of this Section 9 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

9.2                               The Administrative Agent and Affiliates.  The
person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as the Administrative Agent
hereunder in its individual capacity.  Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.3                               Action by Administrative Agent.  In performing
its functions and duties under this Agreement, (a) the Administrative Agent
shall act solely as an agent for the Lenders and (b) the Administrative Agent
does not any (and shall not be deemed to have assumed any) relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.  The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact, and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact or counsel selected by it with
reasonable care.

 

9.4                               Exculpatory Provisions.  (a) The
Administrative shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents.  Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the person
serving as the Administrative Agent or any of its affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (x) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in subsection 8.1 or
subsection 10.1, as applicable) or (y) in the absence of its own bad faith,
gross negligence or willful misconduct.  The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to it by the Borrower or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term as used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

9.5                               Acknowledgement and Representation by
Lenders.  Each Lender expressly acknowledges that none of the Administrative
Agent or the Other Representatives nor any of their officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by any Agent or any Other Representative
hereafter taken, including any review of the affairs of the Borrower or any
other Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or such Other Representative to any Lender.  Each
Lender further represents and warrants to the Administrative Agent, the Other
Representatives and each of the Loan Parties that it has had the opportunity to
review each document made available to it on the Electronic Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof.  Each Lender represents to the
Administrative Agent, the Other Representatives and each of the Loan Parties
that, independently and without reliance upon any Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in

 

88

--------------------------------------------------------------------------------


 

taking or not taking any action under this Agreement and the other Loan
Documents and, except as expressly provided in this Agreement, neither the
Administrative Agent nor any Other Representative shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter.  Each Lender (other than, in the case of clause
(i), any Parent (other than Holding) or any Unrestricted Subsidiary) represents
to each other party hereto that (i) it is a bank, savings and loan association
or other similar savings institution, insurance company, investment fund or
company or other financial institution which makes or acquires commercial loans
in the ordinary course of its business and that it is participating hereunder as
a Lender for such commercial purposes and (ii) it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender hereunder.  Each Lender acknowledges and agrees to comply with the
provisions of subsection 9.6 applicable to the Lenders hereunder.  The
Administrative Agent shall not be liable for any action taken or not taken by
any such service provider.

 

9.6                               Indemnity; Reimbursement by Lenders.  (a) To
the extent that the Borrower or any other Loan Party for any reason fails to
indefeasibly pay any amount required under subsection 10.5 to be paid by it to
the Administrative Agent (or any sub-agent thereof), or any Related Party of the
Administrative Agent, each Lender severally agrees to pay ratably according to
their respective Total Credit Percentages on the date on which the applicable
unreimbursed expense or indemnity payment is sought under this subsection 9.6
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.  The obligations of the Lenders under this
subsection 9.6 are subject to the provisions of subsection 3.8.

 

(b)                                 Any Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document (except actions expressly required to be taken by it hereunder or under
the Loan Documents) unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

(c)                                  All amounts due under this subsection 9.6
shall be payable not later than three Business Days after demand therefor.  The
agreements in this subsection 9.6 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.7                               Right to Request and Act on Instructions. 
(a) The Administrative Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents the Administrative Agent is permitted
or desires to take or to grant, and if such instructions are promptly requested,
the Administrative Agent shall be absolutely entitled as between itself and the
Lenders to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Lender for refraining from any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of the Required Lenders (or such other
applicable portion of the Lenders), the Administrative Agent shall have no
obligation to any Lender to take any action if it believes, in good faith,

 

89

--------------------------------------------------------------------------------


 

that such action would violate applicable law or exposes the Administrative
Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of subsection 9.6.

 

(b)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall be entitled
to rely upon the advice of any such counsel, accountants or experts and shall
not be liable for any action taken or not taken by it in accordance with such
advice.

 

9.8                               [Reserved]

 

9.9                               Guarantee Matters.The Lenders hereby authorize
the Administrative Agent at its option and in its discretion to release any
Subsidiary Guarantor from its Obligations under any Loan Documents to which it
is a party (a) if such Person ceases to be a Restricted Subsidiary or a Domestic
Subsidiary of the Borrower or becomes an Excluded Subsidiary or (b) at the
election of the Borrower (exercised in its sole discretion) in the case of any
Subsidiary Guarantor that the Borrower caused to become a Subsidiary Guarantor
pursuant to the last sentence of subsection 6.9 and that is not otherwise
required to become a Subsidiary Guarantor pursuant to such subsection.

 

9.10                        Successor Agent.  Subject to the appointment of a
successor as set forth herein, the Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower and if
the Administrative Agent has admitted in writing that it is insolvent or becomes
a Defaulting Lender, either the Required Lenders or the Borrower may, upon 10
days’ notice to the Administrative Agent, remove the Administrative Agent.  If
the Administrative Agent shall resign or be removed as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Borrower (provided that such
approval by the Borrower in connection with the appointment of any successor
Administrative Agent shall only be required so long as no Event of Default under
subsection 8.1(a) or (f) has occurred and is continuing; provided further, that
the Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent if such successor is a commercial bank with a consolidated
combined capital and surplus of at least $5,000,000,000) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans.  After any
retiring Agent’s resignation or removal as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.  Additionally, after any retiring Agent’s resignation or removal as
the Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement and the other Loan Documents.

 

90

--------------------------------------------------------------------------------


 

9.11                        Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of such Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses.  The agreements in this subsection 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, and assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Credit Facility Obligations.

 

9.12                        Other Representatives.  None of the entities
identified as bookrunners and lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender.  At any time that any Lender serving
as an Other Representative shall have transferred to any other Person (other
than any of its affiliates) all of its interests in the Loans and in the
Commitments, such Lender shall be deemed to have concurrently resigned as such
Other Representative.

 

9.13                        Administrative Agent May File Proofs of Claims.  In
case of the pendency of any bankruptcy proceeding or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) is hereby
authorized by the Lenders, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under subsections 3.5 and
10.5) allowed in such judicial proceeding;

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 3.5 and 10.5.

 

9.14                        Application of Proceeds.  The Lenders and the
Administrative Agent agree, as among such parties, as follows:  after the
occurrence and during the continuance of an Event of Default, all

 

91

--------------------------------------------------------------------------------


 

amounts collected or received by the Administrative Agent or any Lender on
account of amounts then due and outstanding under any of the Loan Documents (the
“Collection Amounts”) shall, except as otherwise expressly provided herein, be
applied as follows:  first, to pay all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees to the extent provided herein)
due and owing hereunder of the Administrative Agent in connection with enforcing
the rights of the Administrative Agent and the Lenders under the Loan Documents,
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans then
outstanding; fourth, to pay principal of Loans then outstanding, and fifth, to
pay the surplus, if any, to whomever may be lawfully entitled to receive such
surplus.  To the extent any amounts available for distribution pursuant to
clause “third” or “fourth” above are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
applicable Lenders in proportion to the respective amounts described in the
applicable clause at such time.

 

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
Agreement) with respect to any Guarantor shall not be paid with amounts received
from such Guarantor or its assets and such Excluded Obligations shall be
disregarded in any application of Collection Amounts pursuant to the preceding
paragraph

 

9.15                        Approved Electronic Communications.  Each of the
Lenders and the Loan Parties agree, that the Administrative Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on IntraLinks™ or
a substantially similar electronic platform chosen by the Administrative Agent
to be its electronic transmission system (the “Approved Electronic Platform”). 
The Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 10.16) “as is” and “as available.”

 

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

SECTION 10.                     MISCELLANEOUS.

 

10.1                        Amendments and Waivers.  (a) Neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented, modified or waived except in accordance with the provisions of
this subsection 10.1.  The Required Lenders may, or, with the written consent of
the Required Lenders and the Administrative Agent may, from time to time,
(x) enter into with the respective Loan Parties hereto or thereto, as the case
may be, written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or to
the other Loan Documents or changing, in any manner the rights or obligations of
the Lenders or the Loan Parties hereunder or thereunder or (y) waive at any Loan
Party’s request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to subsection 10.1(d) may be effected without the consent of the
Required Lenders to the extent provided therein; provided further that no such
waiver and no such amendment, supplement or modification shall:

 

(i)                                     reduce or forgive the amount or extend
the scheduled date of maturity of any Loan or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of any waiver of the applicability of

 

92

--------------------------------------------------------------------------------


 

any post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan is payable, in each
case without the consent of each Lender directly and adversely affected thereby
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitment of all Lenders shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender);

 

(ii)                                  amend, modify or waive any provision of
this subsection 10.1(a) or reduce the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents (other than pursuant to subsection 7.3 or 10.6(a)), in each case
without the written consent of all the Lenders;

 

(iii)                               release Guarantors accounting for all or
substantially all of the value of the Guarantee of the Credit Facility
Obligations pursuant to the Guarantee Agreement;

 

(iv)                              require any Lender to make Loans having an
Interest Period of longer than two months or shorter than one month without the
consent of such Lender; or

 

(v)                                 amend, modify or waive any provision of
Section 9 without the written consent of the then Administrative Agent and of
any Other Representative directly and adversely affected thereby.

 

(b)                                 Any waiver and any amendment, supplement or
modification pursuant to this subsection 10.1 shall apply to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, each of
the Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

(c)                                  Notwithstanding any provision herein to the
contrary, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any of the Loan Documents,
except to the extent the consent of such Lender would be required under
clause (i) in the further proviso to the second sentence of subsection 10.1(a).

 

(d)                                 Notwithstanding any provision herein to the
contrary, this Agreement and the other Loan Documents may be amended to cure any
ambiguity, mistake, omission, defect, or inconsistency with the consent of the
Borrower and the Administrative Agent.  The Administrative Agent hereby agrees
(if requested by the Borrower) to execute any amendment referred to in this
clause (d) or an acknowledgement thereof.

 

(e)                                  [Reserved].

 

(f)                                   [Reserved].

 

(g)                                  If, in connection with any proposed change,
waiver, discharge or termination of or to any of the provisions of this
Agreement and/or any other Loan Document as contemplated by subsection 10.1(a),
the consent of each Lender or each affected Lender, as applicable, is required
and the consent of

 

93

--------------------------------------------------------------------------------


 

the Required Lenders at such time is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained (each such other
Lender, a “Non-Consenting Lender”), then the Borrower may, on prior written
notice to the Administrative Agent and the Non-Consenting Lender, (A) replace
such Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to subsection 10.6 (with the assignment fee and
any other costs and expenses to be paid by the Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender; provided, further, that
the applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Acceptance or (B) so long as no Event of
Default under subsection 8.1(a) or (f) then exists or will exist immediately
after giving effect to the respective prepayment prepay the Loans and, at the
Borrower’s option, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to subsection 3.12, without premium or penalty.  In
connection with any such replacement under this subsection 10.1(g), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

 

10.2                        Notices.  (a) All notices, requests, and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by electronic means), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days after being deposited in the mail, postage prepaid, or, in the
case of notice by electronic means, when received, or, in the case of delivery
by a nationally recognized overnight courier, when received, addressed as
follows in the case of the Borrower, JPMorgan Chase Bank, N.A., as the
Administrative Agent, and as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Loans:

 

The Borrower:

 

The ServiceMaster Company, LLC
150 Peabody Place
Memphis, Tennessee 38103
Attention: Treasurer
Telephone: 901-597-1400
Facsimile: 901-597-2032

 

 

 

with copies to: 

 

The ServiceMaster Company, LLC
150 Peabody Place
Memphis, Tennessee 38103
Attention:  General Counsel
Telephone:  901-597-1400
Facsimile:  901-597-2032

 

94

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

JPM Loan & Agency Services
10 South Dearborn, Floor L2
Chicago, IL 60603-2300
Attention:  Pastell Jenkins
Facsimile:  1-877-379-7755
Telephone:  312-732-2568
Email:  jpm.agency.servicing.1@jpmorgan.com

 

 

 

JPMorgan Chase Bank, N.A.:

 

JPMorgan Loan Service
JPMorgan Chase Bank
10 South Dearborn, 19th floor
Chicago, IL 60603
Attention:  Amit Anthony

 

Facsimile:  214-307-6874
Telephone:  806-790-5201
E-mail:  chicago.lc.agency.activity.team@jpmchase.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)                                 Without in any way limiting the obligation
of any Loan Party and its Subsidiaries to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent may prior to
receipt of written confirmation act without liability upon the basis of such
telephonic notice, believed by the Administrative Agent in good faith to be from
a Responsible Officer.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
the Administrative Agent and each Lender.  The Administrative Agent may also
require that any such documents and signatures be confirmed by delivery of a
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or other electronic
document or signature.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including electronic mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes (with the Borrower’s consent),
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the posting thereof.

 

95

--------------------------------------------------------------------------------


 

(e)                                  THE APPROVED ELECTRONIC PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANT THE ACCURACY OR COMPLETENESS OF MATERIALS AND/OR
INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER HEREUNDER (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC
PLATFORM.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
(or in any amendment, modification or supplement hereto or thereto) and in any
certificate delivered pursuant hereto or such other Loan Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

10.5                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the Other Representatives
for (1) all their reasonable and documented out-of-pocket costs and expenses
Incurred in connection with (i) the syndication of the Facility and the
development, preparation, execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, (ii) the
consummation and administration of the transactions (including the syndication
of the Term Loan Commitments) contemplated hereby and thereby and (iii) efforts
to monitor the Loans and verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral in accordance with
the terms of the Loan Documents, and (2) the reasonable and documented fees and
disbursements of Simpson Thacher & Barlett LLP, and such other special or local
counsel, consultants, advisors, appraisers and auditors whose retention (other
than during the continuance of an Event of Default) is approved by the Borrower
in writing, (b) to pay or reimburse each Lender and the Administrative Agent for
all their reasonable and documented out-of-pocket costs and expenses Incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Administrative
Agent (limited to one firm of counsel for the Administrative Agent and, if
necessary, one firm of local counsel in each appropriate jurisdiction, in each
case for the Administrative Agent), (c) to pay, indemnify or reimburse each
Lender and the Administrative Agent for, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery or
enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
the Other Representatives, the Administrative Agent, and each Related Party of
any of the foregoing Persons (each,

 

96

--------------------------------------------------------------------------------


 

an “Indemnitee”) for, and hold each Indemnitee harmless from and against, any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (in the case of fees and disbursements of counsel, limited to one
firm of counsel for all Indemnitees and, if necessary, one firm of local counsel
in each appropriate jurisdiction, in each case for all Indemnitees (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the Borrower’s consent (which shall not be unreasonably
withheld, delayed or conditioned), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of or relating to any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by the Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or any of the property of the Borrower or any of its Subsidiaries
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided that the Borrower shall not have any obligation
hereunder to any Agent, any Other Representative or any Lender (or any Related
Party of any the Administrative Agent, Other Representative or Lender) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct (as determined by a court of competent jurisdiction
in a final non-appealable decision) of the Administrative Agent, Other
Representative or Lender (or any Related Party of the Administrative Agent,
Other Representative or Lender), (ii) any material breach of any Loan Document
by the Administrative Agent, Other Representative or Lender (or any Related
Party of the Administrative Agent, Other Representative or Lender) as determined
by a court of competent jurisdiction in a final and non-appealable decision or
(iii) claims against such Indemnitee or any Related Party brought by any other
Indemnitee that do not involve claims against any Other Representative or Agent
in its capacity as such.  To the fullest extent permitted under applicable law,
neither the Borrower nor any Indemnitee shall be liable for any consequential or
punitive damages in connection with the Facility provided that nothing contained
in this sentence shall limit the Borrower’s indemnity or reimbursement
obligations under this subsection 10.5 to the extent such indirect, special,
punitive or consequential damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder. 
All amounts due under this subsection 10.5 shall be payable not later than 30
days after written demand therefor.  Statements reflecting amounts payable by
the Loan Parties pursuant to this subsection 10.5 shall be submitted to the
address of the Borrower set forth in subsection 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent.  Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above, the Borrower shall have no obligation under this
subsection 10.5 to any Indemnitee with respect to any Taxes imposed, levied,
collected, withheld or assessed by any Governmental Authority.  The agreements
in this subsection 10.5 shall survive repayment of the Term Loans and all other
amounts payable hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) other than in accordance with
subsection 7.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with subsection 3.13(d),
3.14(c), 10.1(g) or this subsection 10.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender other than a Conduit Lender may, in the
ordinary course of business and in accordance with applicable law, assign (other
than to Disqualified Lenders or any natural person) to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including its Commitments and/or

 

97

--------------------------------------------------------------------------------


 

Loans), pursuant to an Assignment and Acceptance with the prior written consent
(each such consent not to be unreasonably withheld, delayed or conditioned) of:

 

(A)                               The Borrower, provided that no consent of the
Borrower shall be required if an Event of Default under subsection 8.1(a) or
(f) has occurred and is continuing; provided, further, that if any Lender
assigns all or a portion of its rights and obligations under this Agreement to
one of its affiliates in connection with or in contemplation of the sale or
other disposition of its interest in such affiliate, the Borrower’s prior
written consent shall be required for such assignment; and

 

(B)                               the Administrative Agent provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund;

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of Commitments or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1.0 million in the case of Term Loans unless the Borrower and
the Administrative Agent otherwise consent, provided that (1) no such consent of
the Borrower shall be required if an Event of Default under subsection 8.1(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent in any given case); provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire;

 

(D)                               [reserved]; and

 

(E)                                any Term Loans acquired by Holding, the
Borrower or any Restricted Subsidiary shall be retired and cancelled promptly
upon acquisition thereof.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.  Notwithstanding the foregoing, in
the event of any assignment by a Lender to a Disqualified Lender, such
assignment shall not be void but the provisions of subsection 10.6(k) shall
apply, except to the extent the Borrower has consented to such assignment in
writing (in which case such Lender will not be considered a Disqualified Lender
solely for that particular assignment).

 

98

--------------------------------------------------------------------------------


 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) subsections 3.10, 3.11,
3.12, 3.13 and 10.5, and bound by its continuing obligations under subsection
10.16.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection 10.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this subsection.

 

(iv)                              The Borrower hereby designates the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrower’s agent, solely for purposes of this subsection 10.6, to maintain at
one of its offices in New York, New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower (and, solely with respect to entries applicable to
such Lender, any Lender), at any reasonable time and from time to time upon
reasonable prior notice.  Notwithstanding anything herein to the contrary, any
assignment by a Lender to a Disqualified Lender, such assignment shall not be
void but the provisions of subsection 10.6(k) will apply and the Borrower shall
be entitled to pursue any remedy available to them (whether at law or in equity,
including specific performance to unwind such assignment) against the Lender and
such Disqualified Lender.  In no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any prospective
assignee is a Disqualified Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee
(unless such assignment is being made in accordance with subsection 3.13(d),
subsection 3.14(c) or subsection 10.1(g), in which case the effectiveness of
such Assignment and Acceptance shall not require execution by the assigning
Lender), the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this subsection 10.6(b) and any written consent to such
assignment required by this subsection 10.6(b), the Administrative Agent shall
accept such Assignment and Acceptance, record the information contained therein
in the Register and give prompt notice of such assignment and recordation to the
Borrower.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this subsection 10.6(b), the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned.  Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Borrower marked “cancelled.”

 

99

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld, delayed or conditioned),
the Administrative Agent shall have the right, but not the obligation, to
effectuate assignments of Loans and Term Loan Commitments via an electronic
settlement system acceptable to the Administrative Agent and the Borrower as
designated in writing from time to time to the Lenders by the Administrative
Agent (the “Settlement Service”).  At any time when the Administrative Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed Assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be subject to the prior written approval of the Borrower and
shall be consistent with the other provisions of this subsection 10.6(b).  Each
assigning Lender and proposed Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loans, and
Commitments pursuant to the Settlement Service.  If so elected by each of the
Administrative Agent and the Borrower in writing (it being understood that the
Borrower shall have no obligation to make such an election), the Administrative
Agent’s and the Borrower’s approval of such Assignee shall be deemed to have
been automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies the Lenders of the Settlement Service as set forth
herein.  The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon at least 10 Business Days prior written notice to the
Administrative Agent, and thereafter assignments and assumptions of the Loans
and Commitments shall be effected by the provisions otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8.1(a) or (f) has
occurred and is continuing or the Borrower has expressly consented in writing to
waive the benefit of this provision at the time of such assignment.

 

(c)                                  (i)  Any Lender other than a Conduit Lender
may, in the ordinary course of its business and in accordance with applicable
law, without the consent of the Borrower or the Administrative Agent, sell
participations (other than to a Disqualified Lender or a natural person) to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Term Loan Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents and
(D) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that, to the extent of such participation, such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clause (i) or (iii) of the second proviso to the
second sentence of subsection 10.1(a) and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.7(b) as though it were a Lender, provided that such Participant
shall be subject to subsection 10.7(a) as though it were a Lender. 
Notwithstanding the foregoing, in the event any

 

100

--------------------------------------------------------------------------------


 

Lender sells participations under this Agreement to a Disqualified Lender, such
sale shall not be void but the provisions of subsection 10.6(k) shall apply,
except to the extent the Borrower has consented to such participation in writing
(in which case such Lender will not be considered a Disqualified Lender solely
for that particular participation).  Any attempted participation which does not
comply with subsection 10.6 shall be null and void.  Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility to determine the
compliance of any Lender with the requirements of this subsection 10.6(c) (it
being understood that each Lender shall be responsible for ensuring its own
compliance with the requirements of this subsection 10.6(c)).

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amount) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit, Tax proceeding or any other governmental inquiry
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(iii)                               No Loan Party shall be obligated to make any
greater payment under subsection 3.10, 3.11 or 10.5, other than in the case of
any Foreign Subsidiary, any greater payment of additional amounts under
subsection 3.11, than it would have been obligated to make in the absence of any
participation, unless the sale of such participation is made with the prior
written consent of the Borrower and the Borrower expressly waives the benefit of
this provision at the time of such participation.  No Participant shall be
entitled to the benefits of subsection 3.11 to the extent such Participant fails
to comply with subsection 3.11(b) and/or (c) or to provide the forms and
certificates referenced therein to the Lender that granted such participation
and such failure increases the obligation of the Borrower under subsection 3.11.

 

(iv)                              Subject to paragraph (c)(ii), any Lender other
than a Conduit Lender may also sell participations on terms other than the terms
set forth in paragraph (c)(i) above, provided such participations are on terms
and to Participants satisfactory to the Borrower and the Borrower has consented
to such terms and Participants in writing.

 

(d)                                 Any Lender, without the consent of the
Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this subsection shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Borrower if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws

 

101

--------------------------------------------------------------------------------


 

of any jurisdiction, and the Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in subsection 10.6(b). 
The Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any domestic or foreign bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state, federal or provincial bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.  Each such indemnifying Lender shall pay in full any claim received
from the Borrower pursuant to this subsection 10.6(f) within 30 Business Days of
receipt of a certificate from a Responsible Officer of the Borrower specifying
in reasonable detail the cause and amount of the loss, cost, damage or expense
in respect of which the claim is being asserted, which certificate shall be
conclusive absent manifest error.  Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this subsection 10.6(f), in
the event that the indemnifying Lender fails timely to compensate the Borrower
for such claim, any Loans held by the relevant Conduit Lender shall, if
requested by the Borrower, be assigned promptly to the Lender that administers
the Conduit Lender and the designation of such Conduit Lender shall be void.

 

(g)                                  [Reserved].

 

(h)                                 [Reserved].

 

(i)                                     Notwithstanding the foregoing provisions
of this subsection 10.6, nothing in this subsection 10.6 is intended to or
should be construed to limit the Borrower’s right to prepay the Loans as
provided hereunder, including under subsection 3.4.

 

(j)                                    Notwithstanding anything in the Loan
Documents to the contrary, the Administrative Agent shall not be responsible (or
have any liability) for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lender. 
Without limiting the generality of the foregoing, the Administrative Agent (in
its capacity as such) shall not (1) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Lender or (2) have any liability with respect to
or arising out of any assignment or participation of Loans or Commitments, or
disclosure of confidential information by any Lender, to any Disqualified
Lender.

 

(k)                                 (i) If any assignment or participation is
made to any Disqualified Lender without the Borrower’s prior written consent,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) in the case of outstanding
Term Loans held by Disqualified Lenders, purchase or prepay such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Lender paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (B) require such Disqualified Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in this subsection 10.6), all of its interest, rights and obligations
under this Agreement to one or more Assignees at the lesser of (x) the principal
amount thereof and (y) the amount

 

102

--------------------------------------------------------------------------------


 

that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

 

10.7                        Adjustments; Set-off; Calculations; Computations. 
(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection
8.1(f), or otherwise (except pursuant to subsection 3.4, 3.9, 3.10, 3.11, 3.12,
3.13(d), 3.14, 10.1(g) or 10.6))), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans, as
the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon the occurrence of an Event of
Default under subsection 8.1(a) to set off and appropriate and apply against any
amount then due and payable under subsection 8.1(a) by the Borrower any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.8                        [Reserved].

 

10.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by electronic means), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Agreement signed by all the parties shall be delivered to the Borrower
and the Administrative Agent.

 

10.10                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.12                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION

 

103

--------------------------------------------------------------------------------


 

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY
SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

10.13                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the general jurisdiction of the Supreme Court of
the State of New York for the County of New York (the “New York Supreme Court”),
and the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”), and appellate courts from either of them;

 

(b)                                 consents that any such action or proceeding
may be brought in the New York Courts and waives, to the maximum extent not
prohibited by law, any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)                                  agrees that the New York Courts and
appellate courts from either of them shall be the exclusive forum for any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, and that it shall not initiate (or collusively assist in
the initiation of) any such action or proceeding in any court other than the New
York Courts and appellate courts from either of them; provided that

 

(i)                                     if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having such jurisdiction;

 

(ii)                                  in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this subsection
10.13(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding;

 

(iii)                               the Administrative Agent and the Lenders may
bring any legal action or proceeding against any Loan Party in any jurisdiction
in connection with the exercise of any rights under the Guarantee Agreement,
provided that any Loan Party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding; and

 

(iv)                              any party hereto may bring any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment;

 

104

--------------------------------------------------------------------------------


 

(d)                                 agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower, the applicable Lender or the Administrative Agent, as the case may
be, at the address specified in subsection 10.2 or at such other address of
which the Administrative Agent, any such Lender and the Borrower shall have been
notified pursuant thereto;

 

(e)                                  agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(f)                                   waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection 10.13 any consequential or punitive
damages.

 

10.14                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Agent, Other Representative or Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Administrative
Agent and Lenders, on the one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among the Borrower and the
Lenders.

 

10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16                 Confidentiality.  (a) The Administrative Agent, each Other
Representative and each Lender agrees to keep confidential any information
(x) provided to it by or on behalf of Holding, or any of its Subsidiaries
pursuant to or in connection with the Loan Documents or (y) obtained by such
Lender based on a review of the books and records of Holding or any of its
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to any Agent, any Other Representative or
any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this subsection (or with other
confidentiality provisions satisfactory to and consented to in writing by the
Borrower) pursuant to a written instrument (or electronically recorded agreement
from any Person listed above in this clause (ii), which Person has been approved
by the Borrower (such approval not be unreasonably withheld, delayed or
conditioned), in respect to any electronic information (whether posted or
otherwise distributed on Intralinks or any other electronic distribution
system)) for the benefit of Holding and the Borrower (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 10.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where

 

105

--------------------------------------------------------------------------------


 

appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 10.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document, (vii) in connection with periodic regulatory
examinations and reviews conducted by the National Association of Insurance
Commissioners or any Governmental Authority having jurisdiction over such Lender
or its affiliates (to the extent applicable), (viii) in connection with any
litigation to which such Lender may be a party, subject to the proviso in clause
(iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in the Administrative Agent’s, Arranger’s
or a Lender’s possession on a non-confidential basis without a duty of
confidentiality to Holding or the Borrower (or any of their respective
Affiliates) being violated.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 10.16 shall survive with respect to the
Administrative Agent and Lender until the second anniversary of the
Administrative Agent or Lender ceasing to be the Administrative Agent or a
Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in subsection 10.16(a), and any information (including
requests for waivers and amendments) furnished by the Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrower, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

10.17                 [Reserved].

 

10.18                 USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. Law 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies the Borrower
and each Subsidiary Guarantor, which information includes the name of the
Borrower and each Subsidiary Guarantor and other information that will allow
such Lender to identify the Borrower and each Subsidiary Guarantor in accordance
with the Patriot Act, and the Borrower agrees to provide such information from
time to time to any Lender.

 

10.19                 [Reserved].

 

10.20                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as an
originally executed signature or the use of a paper-based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

106

--------------------------------------------------------------------------------


 

10.21                 [Reserved].

 

10.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, other than any Excluded Liability,
the “Covered Liabilities”), may be subject to Write-Down and Conversion Powers
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of Write-Down and Conversion
Powers to any Covered Liability arising under any Loan Document which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such Covered Liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such Covered Liability;

 

(ii)                                  a conversion of all, or a portion of, such
Covered Liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such Covered Liability under any Loan Document; or

 

(iii)                               the variation of the terms of such Covered
Liability in connection with the exercise of Write-Down and Conversion Powers.

 

Notwithstanding anything to the contrary herein, nothing contained in this
subsection 10.22 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.

 

[Signature Pages Follow]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

THE SERVICEMASTER COMPANY, LLC,

 

 

 

 

 

By:

/s/ Anthony D. DiLucente

 

 

Name: Anthony D. DiLucente

 

 

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

 

By:

/s/ Brendan Korb

 

 

Name:

Brendan Korb

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CHASE LINCOLN FIRST COMMERCIAL CORPORATION, as Lender

 

 

 

 

 

By:

/s/ Michael A. Basak

 

 

Name:

Michael A. Basak

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

to Credit Agreement

 

Commitments and Addresses

 

Lender

 

Address

 

Term Loan Commitment

 

Chase Lincoln First Commercial Corporation

 

10 South Dearborn, Floor 9
Chicago, IL 60603
Attention: Michael A. Basak

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 4.6

to Credit Agreement

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.16

to Credit Agreement

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Direct Equity Holder

 

Ownership Interest

 

667217 Ontario Limited

 

Canada

 

ServiceMaster of Canada Limited

 

100

%

American Home Shield Corporation

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

American Home Shield of Arizona, Inc.

 

Arizona

 

American Home Shield Corporation

 

100

%

American Home Shield of California, Inc.

 

California

 

American Home Shield Corporation

 

100

%

American Home Shield of Florida, Inc.

 

Florida

 

American Home Shield Corporation

 

100

%

American Home Shield of Iowa, Inc.

 

Iowa

 

American Home Shield Corporation

 

100

%

American Home Shield of Maine, Inc.

 

Maine

 

American Home Shield Corporation

 

100

%

American Home Shield of Oklahoma, Inc.

 

Oklahoma

 

American Home Shield Corporation

 

100

%

American Home Shield of Texas, Inc.

 

Texas

 

American Home Shield Corporation

 

100

%

American Home Shield of Virginia, Inc.

 

Virginia

 

American Home Shield Corporation

 

100

%

American Home Shield of Washington, Inc.

 

Washington

 

American Home Shield Corporation

 

100

%

AmeriSpec L.L.C.

 

Delaware

 

SMCS Holdco II, Inc.

 

100

%

Compania de Servicios e Inversiones SVM Honduras, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99

%

 

 

 

 

SVM Honduran Service and Investments Company, LLC

 

1

%

Compania de Servicios SVM Olympus, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99

%

 

 

 

 

SVM Olympus Service Company, LLC

 

1

%

Compania de Servicios SVM Progressive, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99

%

 

 

 

 

SVM Progressive Service Company, LLC

 

1

%

Compania de Servicios SVM

 

Honduras

 

SVM Finance Luxembourg 2

 

99

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Direct Equity Holder

 

Ownership Interest

 

Technicians, S. de R.L.

 

 

 

SVM Technicians Service Company, LLC

 

1

%

Compania de Servicios SVM Vanguard, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99

%

 

 

 

 

SVM Vanguard Service Company, LLC

 

1

%

Control Vifer, S.A. de C.V.

 

Delaware

 

ServiceMaster International Holdings, Inc.

 

99.998000

%

 

 

 

 

The ServiceMaster Company, LLC

 

0.00002

%

Copesan Services, Inc.

 

Wisconsin

 

Terminix International, Inc.

 

100

%

Copesan Services Canada, Inc.

 

Canada

 

Copesan Services, Inc.

 

100

%

Copesan International Support Center, LLC

 

Wisconsin

 

Copesan Services, Inc.

 

100

%

frontdoor, inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

FM Medic L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

Furniture Medic Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99

%

 

 

 

 

FM Medic LLC

 

1

%

Home Security of America, Inc.

 

Wisconsin

 

American Home Shield Corporation

 

100

%

Home Security Association, Inc.

 

Wisconsin

 

Home Security of America, Inc.

 

100

%

Home Security Association of Florida, Inc.

 

Wisconsin

 

Home Security of America, Inc.

 

100

%

Home Security Association of Virginia, Inc.

 

Virginia

 

Home Security of America, Inc.

 

100

%

Landmark Home Warranty, LLC

 

Utah

 

American Home Shield Corporation

 

100

%

Merry Maids Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99

%

 

 

 

 

MM Maids L.L.C.

 

1

%

MM Maids L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Direct Equity Holder

 

Ownership Interest

 

OneGuard Arizona, LLC

 

Arizona

 

American Home Shield Corporation

 

100

%

OneGuard Nevada, LLC

 

Nevada

 

American Home Shield Corporation

 

100

%

OneGuard Texas, LLC

 

Texas

 

American Home Shield Corporation

 

100

%

Personal Profesional de Pesticidas, S.A. de C.V.

 

Mexico

 

ServiceMaster International Holdings, Inc.

 

99.998

%

 

 

 

 

The ServiceMaster Company, LLC

 

00.002

%

ServiceMaster Acceptance Corporation

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

ServiceMaster Brands L.L.C.

 

Vermont

 

Steward Insurance Company

 

100

%

ServiceMaster BSC, LLC

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

ServiceMaster Commercial Solutions L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

ServiceMaster Consumer Services Limited Partnership

 

Delaware

 

The ServiceMaster Company, LLC

 

50

%

 

 

 

 

SMCS Holdco II, Inc.

 

1%GP
49% LP

 

ServiceMaster Gift L.L.C.

 

Florida

 

ServiceMaster BSC, LLC

 

100

%

ServiceMaster International Holdings, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

ServiceMaster Limited

 

United Kingdom

 

SVM Finance Luxembourg 2

 

100

%

ServiceMaster Management Corporation

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

ServiceMaster of Canada Limited

 

Canada

 

SVM Finance Luxembourg 2

 

100

%

ServiceMaster Pacific Rim Expansion LLC

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

ServiceMaster Receivables Company LLC

 

Delaware

 

Steward Insurance Company

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Direct Equity Holder

 

Ownership Interest

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99

%

 

 

 

 

SM Clean L.L.C.

 

1

%

Servicios de Plagas Terminix, S.A. de C.V.

 

Mexico

 

ServiceMaster International Holdings, Inc.

 

99.998

%

 

 

 

 

The ServiceMaster Company, LLC

 

00.002

%

SM Clean L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100

%

SMCS Holdco II, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

Steward Insurance Company

 

Tennessee

 

ServiceMaster Management Corporation

 

100

%

Steward of Texas, LLC

 

Texas

 

American Home Shield Corporation.

 

100

%

SVM Finance Luxembourg 1

 

Luxembourg

 

ServiceMaster International Holdings, Inc.

 

100

%

SVM Finance Luxembourg 2

 

Luxembourg

 

SVM Finance Luxembourg 1

 

100

%

SVM Honduran Service and Investments Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100

%

SVM Olympus Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100

%

SVM Progressive Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100

%

SVM Services Canada, Ltd.

 

Canada

 

SVM Finance Luxembourg 2

 

100

%

SVM Services (Singapore) Pte. Ltd.

 

Singapore

 

SVM Finance Luxembourg 2

 

100

%

SVM Technicians Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100

%

SVM Vanguard Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100

%

Terminix International, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100

%

Terminix International, S.A.

 

Mexico

 

The Terminix International Company Limited Partnership

 

99.99863

%

 

 

 

 

The ServiceMaster Company, LLC

 

00.001370

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Direct Equity Holder

 

Ownership Interest

 

Terminix International USVI, LLC

 

Virgin Islands

 

ServiceMaster International Holdings, Inc.

 

100

%

The ServiceMaster Acceptance Company Limited Partnership

 

Delaware

 

ServiceMaster Receivables Company LLC

 

99

%

 

 

 

 

ServiceMaster Acceptance Corporation

 

1

%

The ServiceMaster Foundation

 

Illinois

 

The ServiceMaster Company, LLC

 

100

%

The Terminix International Company Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99

%

 

 

 

 

Terminix International , Inc.

 

1

%

WK Real Estate, LLC

 

Wisconsin

 

Copesan Services, Inc.

 

100

%

Wil-Kil Pest Control LLC

 

California

 

Copesan Services, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 4.18

to Credit Agreement

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.2

to Credit Agreement

 

Document Posting Website

 

http://investors.servicemaster.com/

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A
to
CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS TERM LOAN NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$

New York, New York

 

[           , 20  ]

 

FOR VALUE RECEIVED, the undersigned, THE SERVICEMASTER COMPANY, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), hereby unconditionally promises to pay to                (the
“Lender”) and its successors and assigns, at the office of JPMORGAN CHASE BANK,
N.A., located at 383 Madison Avenue, New York, New York 10179, unless otherwise
agreed by the Lender and the Borrower, in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid principal
amount of the Term Loans made by the Lender to the undersigned pursuant to
Subsection 2.1 of the Credit Agreement referred to below, which sum shall be
payable at such times and in such amounts as are specified in the Credit
Agreement.  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time at the applicable
rates per annum and on the dates set forth in Subsection 3.1 of the Credit
Agreement until such principal amount is paid in full (both before and after
judgment).

 

This Term Loan Note is the Note referred to as Exhibit A in, and is subject in
all respects to, the Credit Agreement, dated as of August 1, 2018 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions from time to time parties thereto (including the Lender) (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders and is entitled to the benefits thereof, is guaranteed as provided
therein and is subject to optional and mandatory prepayment in whole or in part
as provided therein.  Reference is hereby made to the Loan Documents for a
description of the nature and extent of the guarantees, the terms and conditions
upon which each guarantee was granted and the rights of the holder of this Term
Loan Note in respect thereof.  The holder hereof, by its acceptance of this Term
Loan Note, agrees to the terms of, and to be bound by and to observe the
provisions applicable to the Lenders contained in, the Credit Agreement. 
Capitalized terms used herein which are defined in the Credit Agreement shall
have such defined meanings unless otherwise defined herein or unless the context
otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Term Loan Note.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
to
CREDIT AGREEMENT

 

THIS TERM LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of August 1, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among The
ServiceMaster Company, LLC, a Delaware limited liability company (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”).  Unless otherwise defined herein, capitalized terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.  The undersigned hereby certifies under penalty of perjury
that:

 

1.                                      The undersigned is the sole record and
beneficial owner of the Term Loan(s) (as well as any Note(s) evidencing such
Term Loan(s)) registered in its name;

 

2.                                      The income from the Term Loan(s) held by
the undersigned is not effectively connected with the conduct of a trade or
business within the United States;

 

3.                                      The undersigned is not a bank (as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”)), is not subject to regulatory or other legal requirements
as a bank in any jurisdiction, and has not been treated as a bank for purposes
of any tax, securities law or other filing or submission made to any
governmental authority, any application made to a rating agency or any
qualification for any exemption from any tax, securities law or other legal
requirements;

 

4.                                      The undersigned is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and

 

5.                                      The undersigned is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN, or if applicable, W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall so inform the Borrower and the
Administrative Agent in writing within thirty days of such change and (2) the
undersigned shall furnish the Borrower and the Administrative Agent, a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower to the undersigned, or in either of
the two calendar years preceding such payment.

 

--------------------------------------------------------------------------------


 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:    , 20[ ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

to

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below (including any
guarantees included in such facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

THE SERVICEMASTER COMPANY, LLC

 

 

 

4.

Administrative Agent:

JPMORGAN CHASE BANK, N.A., as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August 1, 2018 among THE SERVICEMASTER COMPANY,
LLC, the several Lenders party thereto and JPMORGAN CHASE BANK, N.A. as
Administrative Agent

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Aggregate Amount of Loans for
all Lenders

 

Amount of Loans Assigned

 

Percentage Assigned of Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

By

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

to

EXHIBIT C

 

Credit Agreement, dated as of August 1, 2018 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among THE
SERVICEMASTER COMPANY, LLC, (the “Borrower”) the several Lenders party thereto
and JPMORGAN CHASE BANK, N.A. as Administrative Agent (in such capacity, the
“Administrative Agent”)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.2 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other

 

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

to

CREDIT AGREEMENT

 

FORM OF CLOSING CERTIFICATE

 

THE SERVICEMASTER COMPANY, LLC

 

Reference is hereby made to that certain Credit Agreement, dated August 1, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement” together with the other Loan Documents (as defined in the
Credit Agreement), the “Transaction Documents”), among The ServiceMaster
Company, LLC, a Delaware corporation (the “Company”), the several banks and
other financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders.

 

The undersigned, [  ], [  ] of the Company, certifies solely on behalf of [  ],
in  [his][her] capacity as [  ] and not individually, as follows:

 

(a) Attached hereto as Annex 1 is a true, correct and complete copy of the
certificate of formation of the Company, as amended through the date hereof (the
“Certificate of Formation”), as certified by the Secretary of State of the State
of [Delaware]. The Certificate of Formation is in full force and effect on the
date hereof, has not been amended or cancelled and no amendment to the
Certificate of Formation is pending. To the best of the undersigned’s knowledge,
no steps have been taken and no proceedings are pending for the merger,
consolidation, conversion, dissolution, termination or liquidation of the
Company and no such proceedings are threatened or contemplated.

 

(b) Attached hereto as Annex 2 is a true, correct and complete copy of the
limited liability company agreement of the Company, as amended through the date
hereof (the “Governing Document”) as in effect on the date hereof. Such
Governing Document has not been amended, repealed, modified, superseded, revoked
or restated, and such Governing Document is in full force and effect on the date
hereof and no amendment to the Governing Document is pending.

 

(c) Attached hereto as Annex 3 is a true, correct and complete copy of the
unanimous written consent of the Board of Directors of the Company (the
“Authorizing Body”), dated as set forth therein (the “Resolutions”),
authorizing, among other things, the execution, delivery and performance of each
of the Transaction Documents to which the Company is a party and the
transactions contemplated thereby. The Resolutions (i) were duly adopted by the
Authorizing Body and have not been amended, modified, superseded, revoked or
rescinded in any respect, (ii) are in full force and effect on the date hereof
and (iii) are the only proceedings of the Authorizing Body [or any committee
thereof] relating to or affecting the Transaction Documents to which the Company
is a party and the matters referred to therein.

 

(d) Attached hereto as Annex 4 is a list of the persons who, as of the date
hereof, are duly elected and qualified officers of the Company holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers or true facsimiles thereof, and each of such officers is duly
authorized to execute and deliver, on behalf of the [managing member of the]
Company, the Transaction Documents to which the Company is a party and any of
the other documents contemplated thereby.

 

(e) Attached hereto as Annex 5 is a true and correct copy of the certificate of
long-form good standing of the Company, certified as of a recent date by the
Secretary of State of the State of Delaware.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first written above.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

to

CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date: [     ], 2018

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of The ServiceMaster Company,
LLC, a Delaware limited liability company (“ServiceMaster”), in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon (i) facts and circumstances
as they exist as of the date hereof (and disclaiming any responsibility for
changes in such facts and circumstances after the date hereof) and (ii) such
materials and information as I have deemed relevant to the determination of the
matters set forth in this certificate, that:

 

1.         This certificate is furnished to the Administrative Agent and the
Lenders pursuant to the subsection 5.1(f) of the Credit Agreement, dated as of
August 1, 2018, among ServiceMaster, the several banks and other financial
institutions from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

 

2.             For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)           “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of ServiceMaster and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)           “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of ServiceMaster and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)           “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of ServiceMaster and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)           “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of ServiceMaster and its Subsidiaries taken as
a whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of ServiceMaster.

 

--------------------------------------------------------------------------------


 

(e)           “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, ServiceMaster and
its Subsidiaries taken as a whole will be able to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of contingent liabilities) otherwise become payable.

 

(f)            “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, ServiceMaster and
its Subsidiaries taken as a whole after consummation of the Transactions will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the date hereof as of the date hereof.

 

3.             For purposes of this certificate, I, or officers of ServiceMaster
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)           I have reviewed the financial statements referred to in Subsection
5.1 of the Credit Agreement.

 

(b)           I have knowledge of and have reviewed to my satisfaction the
Credit Agreement.

 

(c)           As chief financial officer of ServiceMaster, I am familiar with
the financial condition of ServiceMaster and its Subsidiaries.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of ServiceMaster that as of the date hereof, immediately after giving effect to
the consummation of the Transactions, it is my opinion that (i) the Fair Value
and Present Fair Salable Value of the assets of ServiceMaster and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) ServiceMaster and its Subsidiaries taken as a whole
do not have Unreasonably Small Capital; and (iii) ServiceMaster and its
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.

 

* * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ServiceMaster has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------